Exhibit 10.10

 

--------------------------------------------------------------------------------

 

WAREHOUSE LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated as of February 10, 2000, as Amended

and Restated to and including February 4, 2005

 

--------------------------------------------------------------------------------

 

AAMES INVESTMENT CORPORATION

as a Borrower

and

 

AAMES CAPITAL CORPORATION

as a Borrower

and

 

AAMES FUNDING CORPORATION

as a Borrower

and

 

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

as Lender

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

Section 1.   Definitions and Accounting Matters.    1

1.01.

 

Certain Defined Terms

   1

1.02.

 

Accounting Terms and Determinations

   21 Section 2.   Advances, Note and Prepayments.    21

2.01.

 

Advances

   21

2.02.

 

Notes

   22

2.03.

 

Procedure for Borrowing

   22

2.04.

 

Limitation on Types of Advances; Illegality

   23

2.05.

 

Repayment of Advances; Interest

   23

2.06.

 

Mandatory Prepayments or Pledge; Request for Release

   24

2.07.

 

Optional Prepayments

   25

2.08.

 

Requirements of Law

   25 Section 3.   Payments; Computations; Taxes.    26

3.01.

 

Payments

   26

3.02.

 

Computations

   26 Section 4.   Collateral Security.    27

4.01.

 

Collateral; Security Interest

   27

4.02.

 

Further Documentation

   28

4.03.

 

Changes in Locations, Name, etc

   28

4.04.

 

Lender’s Appointment as Attorney-in-Fact

   28

4.05.

 

Performance by Lender of either Borrower’s Obligations

   30

4.06.

 

Proceeds

   30

4.07.

 

Remedies

   30

4.08.

 

Limitation on Duties Regarding Presentation of Collateral

   31

4.09.

 

Powers Coupled with an Interest

   31

4.10.

 

Release of Security Interest

   31 Section 5.   Conditions Precedent.    32

5.01.

 

Initial Advance

   32

5.02.

 

Initial and Subsequent Advances

   33

 

i



--------------------------------------------------------------------------------

Section 6.

  Representations and Warranties    35

6.01.

 

Existence

   35

6.02.

 

Financial Condition

   35

6.03.

 

Litigation

   35

6.04.

 

No Breach

   36

6.05.

 

Action

   36

6.06.

 

Approvals

   36

6.07.

 

Margin Regulations

   36

6.08.

 

Taxes

   36

6.09.

 

Investment Company Act

   37

6.10.

 

No Legal Bar

   37

6.11.

 

No Default

   37

6.12.

 

Collateral; Collateral Security

   37

6.13.

 

Chief Executive Office; Chief Operating Office

   37

6.14.

 

Location of Books and Records

   38

6.15.

 

True and Complete Disclosure

   38

6.16.

 

Tangible Net Worth; Liquidity

   38

6.17.

 

ERISA

   38

6.18.

 

Licenses

   38

6.19.

 

Relevant States

   39

6.20.

 

True Sales

   39

6.21.

 

No Burdensome Restrictions

   39

6.22.

 

Subsidiaries

   39

6.23.

 

Origination and Acquisition of Mortgage Loans

   39

6.24.

 

No Adverse Selection

   39

6.25.

 

Borrowers Solvent; Fraudulent Conveyance

   39

6.26.

 

Insured Closing Letter

   39

6.27.

 

Escrow Letter

   40

Section 7.

  Covenants of the Borrowers    40

7.01.

 

Financial Statements

   40

7.02.

 

Litigation

   42

7.03.

 

Existence, Etc

   42

7.04.

 

Prohibition of Fundamental Changes

   43

 

ii



--------------------------------------------------------------------------------

7.05.

 

Borrowing Base Deficiency

   43

7.06.

 

Notices

   43

7.07.

 

Servicing

   44

7.08.

 

Underwriting Guidelines

   44

7.09.

 

Lines of Business

   44

7.10.

 

Transactions with Affiliates

   44

7.11.

 

Application of Funding

   44

7.12.

 

Limitation on Liens

   44

7.13.

 

Limitation on Sale of Assets

   44

7.14.

 

[Intentionally Omitted]

   44

7.15.

 

Maintenance of Liquidity

   44

7.16.

 

Maintenance of Tangible Net Worth

   45

7.17.

 

[Intentionally Omitted]

   45

7.18.

 

[Intentionally Omitted]

   45

7.19.

 

Servicing Transmission

   45

7.20.

 

No Amendment or Waiver

   45

7.21.

 

Maintenance of Property; Insurance

   45

7.22.

 

Further Identification of Collateral

   45

7.23.

 

Mortgage Loan Determined to be Defective

   45

7.24.

 

Interest Rate Protection Agreements

   46

7.25.

 

Covenants of the Borrowers with respect to the Collateral

   46

7.26.

 

Certificate of a Responsible Officer of each Borrower

   46

7.27.

 

Deposit of Collections

   47

Section 8.

  Events of Default.    47

8.01.

 

Events of Default

   47

8.02.

 

Remedies Upon Default

   49

Section 9.

  No Duty on Lender's Part    50

Section 10.

  Miscellaneous.    50

10.01.

 

Waiver

   50

10.02.

 

Notices

   51

10.03.

 

Indemnification and Expenses

   51

10.04.

 

Amendments

   52

10.05.

 

Successors and Assigns

   52

 

iii



--------------------------------------------------------------------------------

10.06.

 

Survival

   52

10.07.

 

Captions

   52

10.08.

 

Counterparts

   52

10.09.

 

Warehouse Agreement Constitutes Security Agreement; Governing Law

   52

10.10.

 

SUBMISSION TO JURISDICTION; WAIVERS

   52

10.11.

 

WAIVER OF JURY TRIAL

   53

10.12.

 

Acknowledgments

   53

10.13.

 

Hypothecation or Pledge of Collateral

   53

10.14.

 

Assignments; Participations

   54

10.15.

 

Servicing

   55

10.16.

 

Periodic Due Diligence Review

   56

10.17.

 

Set-Off

   56

10.18.

 

Intent

   57

10.19.

 

Joint and Several Liability

   57

 

SCHEDULES     SCHEDULE 1   Representations and Warranties re: Mortgage Loans    
SCHEDULE 2   [Intentionally Omitted]     SCHEDULE 3   Filing Jurisdictions and
Offices     SCHEDULE 4   Relevant States     SCHEDULE 5   Subsidiaries EXHIBITS
    EXHIBIT A   Form of Promissory Note     EXHIBIT B   [Intentionally Omitted]
    EXHIBIT C   Form of Opinion of Counsel to the Borrowers     EXHIBIT D   Form
of Notice of Borrowing and Pledge     EXHIBIT E   Underwriting Guidelines    
EXHIBIT F   Required Fields for Servicing Transmission     EXHIBIT G   Required
Fields for Mortgage Loan Data Transmission     EXHIBIT H   Form of Borrowing
Base Certificate     EXHIBIT I   Form of Confidentiality Agreement     EXHIBIT J
  Form of Subservicer Instruction Letter     EXHIBIT K   Form of Power of
Attorney     EXHIBIT L   Form of Escrow Letter     EXHIBIT M   List of
Settlement Agents

 

iv



--------------------------------------------------------------------------------

WAREHOUSE LOAN AND SECURITY AGREEMENT

 

WAREHOUSE LOAN AND SECURITY AGREEMENT, dated as of February 10, 2000, as amended
and restated to and including February 4, 2005, among AAMES INVESTMENT
CORPORATION, a Maryland corporation, AAMES CAPITAL CORPORATION, a California
corporation, as a Borrower, AAMES FUNDING CORPORATION, a California corporation,
as a Borrower (each a “Borrower”, collectively, the “Borrowers”) and GREENWICH
CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation (the “Lender”).

 

RECITALS

 

The Borrowers and the Lender have entered into a Warehouse Loan and Security
Agreement dated as of February 10, 2000, as amended and restated to and
including March 21, 2002 (the “Existing Agreement”), which the Borrowers and the
Lender have agreed to amend and restate pursuant to this amended and restated
Warehouse Agreement (as defined herein) to include all previously executed
amendments to the Existing Agreement and certain additional changes reflected
herein. Such amendment and restatement is desired by the parties hereto, in lieu
of a further amendment hereto, to enhance the clarity and readability of this
Warehouse Agreement.

 

The Borrowers wish to obtain financing from time to time to provide interim
funding for the origination and acquisition of certain Mortgage Loans (as
defined herein).

 

The Lender has agreed, subject to the terms and conditions of this Warehouse
Agreement, to provide such financing to the Borrowers.

 

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1. Definitions and Accounting Matters.

 

1.01. Certain Defined Terms. As used herein, the following terms shall have the
following meanings (all terms defined in this Section 1.01 or in other
provisions of this Warehouse Agreement in the singular to have the same meanings
when used in the plural and vice versa):

 

“Aames Capital” shall mean Aames Capital Corporation and any permitted
successors and assigns.

 

“Aames Financial” shall mean Aames Financial Corporation and any permitted
successors and assigns.

 

“Aames Funding” shall mean Aames Funding Corporation and any permitted
successors and assigns.

 

“Aames Investment” shall mean Aames Investment Corporation and any permitted
successors and assigns.



--------------------------------------------------------------------------------

“Accepted Servicing Practices” shall mean, with respect to any Mortgage Loan,
accepted and prudent mortgage servicing practices of prudent mortgage lending
institutions which service mortgage loans of the same type as such Mortgage
Loans in the jurisdiction where the related Mortgaged Property is located and in
a manner at least equal in quality to the servicing the Borrowers or Borrowers’
designees provide to mortgage loans which they own in their own portfolio.

 

“Adjusted Indebtedness” shall mean, with respect to any Person, the Total
Indebtedness of such Person and its Subsidiaries, less outstanding REIT
portfolio debt.

 

“Advance” shall have the meaning provided in Section 2.01 hereof.

 

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person, excluding any Person which would otherwise meet the definition of
Affiliate with respect to Aames Investment unless such Person directly owns more
than 21% of the capital stock of Aames Investment as of November 3, 2004. For
purposes of this definition, “control” (together with the correlative meanings
of “controlled by” and “under common control with”) means possession, directly
or indirectly, of the power (a) to vote 10% or more of the securities (on a
fully diluted basis) having ordinary voting power for the directors or managing
general partners (or their equivalent) or such Person, or (b) to directly or
indirectly cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by contract, or otherwise.

 

“ALTA” means the American Land Title Association.

 

“Applicable Collateral Percentage” shall mean:

 

(A) in the case of Eligible Mortgage Loans which secure Tranche A or Tranche B
Advances, (i) for the first 180 days following the date such Eligible Mortgage
Loan first becomes subject to the terms of this Warehouse Agreement, with
respect to each such Advance:

 

  (a) with respect to Eligible Mortgage Loans as to which scheduled payments of
principal and interest are not more than 59 days past due, 100%;

 

  (b) with respect to Eligible Mortgage Loans as to which scheduled payments of
principal and interest are more than 59 days past due, 85%; and

 

  (ii) thereafter, 0%; and

 

(B) in the case of Eligible Mortgage Loans which secure Tranche C Advances (i)
for the first six Business Days following the date such Eligible Mortgage Loan
first becomes subject to the terms of this Warehouse Agreement, with respect to
each Advance, the lesser of (a) 100%, or (b) the percentage of par equal to the
full wire amount required to originate such Eligible Mortgage Loan; and (ii)
thereafter, 0%; and

 

2



--------------------------------------------------------------------------------

(C) in the case of Eligible Mortgage Loans which secure Tranche D Advances, 75%;
and

 

(D) in the case of Eligible Mortgage Loans which secure Tranche E Advances, 50%.

 

“Applicable Margin” shall mean, with respect to Advances that are Tranche A
Advances, Tranche B Advances, Tranche C Advances, Tranche D Advances and Tranche
E Advances the applicable rate per annum set forth below:

 

Tranche A Advances: (a) 0.95% for any date on which the aggregate outstanding
amount of Tranche A Advances plus Tranche C Advances is equal to or greater than
$100,000,000, and (b) otherwise, 1.50%

 

Tranche B Advances: 1.50%

 

Tranche C Advances: 1.75%

 

Tranche D Advances: 2.00%

 

Tranche E Advances: 2.00%.

 

“Appraised Value” shall mean the value set forth in an appraisal made in
connection with the origination of the related Mortgage Loan as the value of the
Mortgaged Property.

 

“Approved Title Insurance Company” shall mean a nationally recognized title
insurance company or any other title insurance company approved by the Lender in
its sole discretion.

 

“Assignment of Mortgage” shall mean, with respect to any Mortgage, an assignment
of the Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment and pledge of the Mortgage.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

 

“Best’s” means Best’s Key Rating Guide, as the same shall be amended from time
to time.

 

“Borrower” or “Borrowers” shall have the meaning provided in the heading hereof.

 

“Borrowing Base” shall mean the aggregate Collateral Value of all Collateral
that has been, and remains pledged to the Lender hereunder.

 

3



--------------------------------------------------------------------------------

“Borrowing Base Certificate” shall mean the certificate prepared by the Lender
substantially in the form of Exhibit H, attached hereto.

 

“Borrowing Base Deficiency” shall have the meaning provided in Section 2.06
hereof.

 

“Business Day” shall mean any day other than (i) a Saturday or Sunday, (ii) a
day on which the New York Stock Exchange, the Federal Reserve Bank of New York,
the Custodian or banking and savings and loan institutions in the State of New
York, Connecticut or California or the City of New York or the city or state in
which the Custodian’s offices are located are closed, or (iii) a day on which
trading in securities on the New York Stock Exchange or any other major
securities exchange in the United States is not conducted.

 

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Warehouse Agreement, the amount of
such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

 

“Cash Equivalents” shall mean (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of any commercial bank having capital
and surplus in excess of $500,000,000, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than seven days with respect to securities issued or
fully guaranteed or insured by the United States Government, (d) commercial
paper of a domestic issuer rated at least A-1 or the equivalent thereof by
Standard and Poor’s Ratings Group (“S&P”) or P-1 or the equivalent thereof by
Moody’s Investors Service, Inc. (“Moody’s”) and in either case maturing within
90 days after the day of acquisition, (e) securities with maturities of 90 days
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s, (f) securities with maturities of 90
days or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (b) of this
definition or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall have the meaning assigned to such term in Section 4.01(b)
hereof.

 

4



--------------------------------------------------------------------------------

“Collateral Value” shall mean (a) with respect to each Wet Loan, the product of
the related Applicable Collateral Percentage times the original outstanding
principal balance of such Wet Loan, and (b) with respect to each Mortgage Loan
which is not a Wet Loan, the lesser of (i) the product of the related Applicable
Collateral Percentage times the Market Value thereof and (ii) the product of the
outstanding principal balance of such Mortgage Loan times (x) 100% with respect
to any Eligible Mortgage Loan (other than a Document Deficiency Repurchased
Mortgage Loan) as to which scheduled payments of principal and interest are not
more than 59 days past due; or (y) 85% with respect to any Eligible Mortgage
Loan (other than a Document Deficiency Repurchased Mortgage Loan) as to which
scheduled payments of principal and interest are more than 59 days past due; or
(z) 75% with respect to any Eligible Mortgage Loan which is a Document
Deficiency Repurchased Mortgage Loan; provided that, notwithstanding the
foregoing, the Collateral Value of any Mortgage Loan which secures a Tranche E
Advance shall be equal to the lesser of (i) the product of the Applicable
Collateral Percentage times the Market Value thereof, and (ii) 50% times the
outstanding principal balance of such Mortgage Loan; provided, further that, the
Collateral Value shall be deemed to be zero with respect to each Mortgage Loan:

 

(1) in respect of which there is a material breach of a representation and
warranty set forth on Schedule 1 (assuming each representation and warranty is
made as of the date Collateral Value is determined) or a Material Exception
which was not otherwise waived by the Lender;

 

(2) except with respect to a Document Deficiency Repurchased Mortgage Loan or an
Early Payment Default Repurchased Mortgage Loan, which the Lender determines, in
its reasonable discretion that such Mortgage Loan is not eligible for sale in
the secondary market or for securitization without unreasonable credit
enhancement;

 

(3) which has been released from the possession of the Custodian under Section
5(a) of the Custodial Agreement to the Borrower or its bailee for a period in
excess of the period specified in the Custodial Agreement;

 

(4) which has been released from the possession of the Custodian under Section
5(b) of the Custodial Agreement under any Transmittal Letter in excess of the
time period stated in such Transmittal Letter for release;

 

(5) in respect of which (a) the related Mortgaged Property is the subject of a
foreclosure proceeding or (b) the related Mortgage Note has been extinguished
under relevant state law in connection with a judgment of foreclosure or
foreclosure sale or otherwise;

 

(6) in respect of which the related Mortgagor is the subject of a bankruptcy
proceeding;

 

(7) except with respect to an Early Payment Default Repurchased Mortgage Loan,
if the Mortgagor has not made its first payment on the related Mortgage Loan
within forty-five days of its related Due Date;

 

5



--------------------------------------------------------------------------------

(8) if such Mortgage Loan is more than 59 days past due with respect to
scheduled payments of principal and interest and the Collateral Value of such
Mortgage Loan when added to the aggregate Collateral Value of all other Mortgage
Loans which are more than 59 days past due with respect to scheduled payments of
principal and interest exceeds, at any time, the lesser of (a) $7,500,000, and
(b) 5% of the aggregate outstanding amount of all Advances;

 

(9) if, with respect to such Mortgage Loan, the Borrower has provided the Lender
with a lost note affidavit and the Collateral Value of such Mortgage Loan when
added to the aggregate Collateral Value of all other Mortgage Loans for which a
lost note affidavit was provided to the Lender exceeds $1,000,000 at any time;

 

(10) if the Borrower has delivered a lost note affidavit to the Lender and such
Mortgage Loan is either (i) more than 29 days delinquent with respect to
scheduled payments of principal and interest or (ii) remains pledged to the
Lender hereunder more than 90 days after the date on which it is first included
in the Collateral;

 

(11) if such Mortgage Loan is delinquent with respect to scheduled payments of
principal and interest for ninety (90) or more days;

 

(12) if the Borrower has delivered a lost note affidavit to the Lender or the
Custodian for Mortgage Loans securing any Advances which have not been repaid on
a date which is not more than ninety (90) days from the related Funding Date;

 

(13) if such Mortgage Loan is a Wet Loan and the Collateral Value of such
Mortgage Loan when added to the aggregate Collateral Value of all other Wet
Loans exceeds (A) $75,000,000 on any day which occurs during the period from the
seventh to last day of each calendar month through and including the seventh day
of the next succeeding calendar month, or (B) $50,000,000 on any other date;
provided that, such amount shall be reduced by 50% in the event that the Aames
Investment has cash, Cash Equivalents and unused borrowing capacity on
unencumbered assets that could be drawn against (taking into account required
haircuts) under committed warehouse and repurchase facilities in an amount less
than $20,000,000;

 

(14) except with respect to a Document Deficiency Repurchased Mortgage Loan, if,
with respect to such Mortgage Loan, the Custodian is not in possession of all
Required Documents and other Mortgage Loan documents required to be delivered
pursuant to the Custodial Agreement including, but not limited to, (except with
respect to Wet Loans): the original note with complete chain of endorsements or
a lost note affidavit in form reasonably acceptable to the Lender; original
mortgage or deed of trust with complete chain of assignments (such documents may
be copies certified by the Borrower as sent for recordation); modification
agreements; and a title policy, title commitment or preliminary title report;

 

6



--------------------------------------------------------------------------------

(15) if such Mortgage Loan is a Second Lien Mortgage Loan which has been subject
to the terms of this Warehouse Agreement for more than 120 days;

 

(16) if such Mortgage Loan is a Second Lien Mortgage Loan and the Collateral
Value of such Second Lien Mortgage Loan when added to the aggregate Collateral
Value of all other Second Lien Mortgage Loans exceeds, at any time, $15,000,000;

 

(17) if such Mortgage Loan is a Second Lien Mortgage Loan (other than a
Concurrent Second Lien Mortgage Loan) and the Collateral Value of such Second
Lien Mortgage Loan when added to the aggregate Collateral Value of all other
Second Lien Mortgage Loans which are not Concurrent Second Lien Mortgage Loans
exceeds, at any time, $7,500,000; or

 

(18) if such Mortgage Loan is a Second Lien Mortgage Loan that has been subject
to the terms of this Warehouse Agreement for 90 or more days and the Collateral
Value of such Second Lien Mortgage Loan when added to the aggregate Collateral
Value of all other Second Lien Mortgage Loans that have been subject to the
terms of this Warehouse Agreement for 90 or more days exceeds, at any time,
$7,500,000;

 

(19) if such Mortgage Loan is (a) a Full Document Loan and the related LTV is
greater than 97% and the FICO score of the related Mortgagor is less than 650
but not less than 600, or (b) not a Full Document Loan and the related LTV is
greater than 85% and the FICO Score of the related Mortgagor is less than 650
but not less than 620, and the Collateral Value of such Mortgage Loan when added
to the aggregate Collateral Value of all other Mortgage Loans described in
subclauses (a) and (b), exceeds, at any time, $15,000,000;

 

(20) if such Mortgage Loan is a Full Document Loan and the related LTV is
greater than 97% and the FICO score of the related Mortgagor is less than 600,
or (b) a Mortgage Loan which is not a Full Document Loan and the related LTV is
greater than 85% and the FICO Score of the related Mortgagor is less than 620;

 

(21) if such Mortgage Loan is a Document Deficiency Repurchased Mortgage Loan or
an Early Payment Default Repurchased Mortgage Loan which has been subject to the
terms of this Warehouse Agreement for more than 180 days;

 

(22) if such Mortgage Loan is an Early Payment Default Repurchased Mortgage
Loans and the Collateral Value of such Early Payment Default Repurchased
Mortgage Loan when added to the aggregate Collateral Value of all other Early
Payment Default Repurchased Mortgage Loans exceeds, at any time, $5,000,000; or

 

7



--------------------------------------------------------------------------------

(23) if such Mortgage Loan is a Document Deficiency Repurchased Mortgage Loan or
an Early Payment Default Repurchased Mortgage Loan and the Collateral Value of
such Document Deficiency Repurchased Mortgage Loan or Early Payment Default
Repurchased Mortgage Loan when added to the aggregate Collateral Value of all
other Document Deficiency Repurchased Mortgage Loans and Early Payment Default
Repurchased Mortgage Loans exceeds, at any time, $10,000,000.

 

“Collections” shall mean the collective reference to Tranche A Collections,
Tranche B Collections, Tranche C Collections, Tranche D Collections and Tranche
E Collections.

 

“Combined LTV or CLTV” means with respect to any Mortgage Loan, the ratio of (i)
the original outstanding principal amount of the Mortgage Loan and any other
mortgage loan which is secured by a lien on the related Mortgaged Property at
the time of the applicable Borrower’s funding of such Mortgage Loan (ii) the
lesser of (a) the Appraised Value of the Mortgaged Property at origination or
(b) if the Mortgaged Property was purchased within 6 months of the origination
of the Mortgage Loan, the purchase price of the Mortgaged Property.

 

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with either Borrower within the meaning of Section
4001 of ERISA or is part of a group which includes either Borrower and which is
treated as a single employer under Section 414 of the Code.

 

“Concurrent Second Lien Mortgage Loan” shall mean a Second Lien Mortgage Loan as
to which the prior lien on such Mortgaged Property is secured by financing which
was obtained by the related Mortgagor from the related Borrower at the same time
that such Second Lien Mortgage Loan was originated.

 

“Contractual Obligation” shall mean as to any Person, any material provision of
any agreement, instrument or other undertaking to which such Person is a party
or by which it or any of its property is bound or any material provision of any
security issued by such Person.

 

“Cooperative Corporation” shall mean with respect to any Cooperative Loan, the
cooperative apartment corporation that holds legal title to the related
Cooperative Project and grants occupancy rights to units therein to stockholders
through Proprietary Leases or similar arrangements.

 

“Cooperative Loan” shall mean a Mortgage Loan that is secured by a first lien on
and a perfected security interest in Cooperative Shares and the related
Proprietary Lease granting exclusive rights to occupy the related Cooperative
Unit in the building owned by the related Cooperative Corporation.

 

“Cooperative Project” shall mean with respect to any Cooperative Loan, all real
property and improvements thereto and rights therein and thereto owned by a
Cooperative Corporation including without limitation the land, separate dwelling
units and all common elements.

 

8



--------------------------------------------------------------------------------

“Cooperative Shares” shall mean with respect to any Cooperative Loan, the shares
of stock issued by a Cooperative Corporation and allocated to a Cooperative Unit
and represented by a stock certificate.

 

“Cooperative Unit” shall mean with respect to any Cooperative Loan, a specific
unit in a Cooperative Project.

 

“Custodial Agreement” shall mean the Custodial Agreement, dated as of January
24, 2001 among Aames Capital Corporation, Aames Funding Corporation, the
Custodian and the Lender, as the same shall be modified and supplemented and in
effect from time to time.

 

“Custodian” shall mean Deutsche Bank Trust Company Americas (formerly known as
Bankers Trust Company), its successors and permitted assigns.

 

“Custodian Loan Transmission” shall have the meaning provided in the Custodial
Agreement.

 

“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

 

“Disbursement Account” shall have the meaning ascribed to such term in the
Custodial Agreement.

 

“Document Deficiency Repurchased Mortgage Loan” shall mean any Mortgage Loan
which has been repurchased by the Borrower pursuant to the terms of any whole
loan transfer or pass-through transfer due to document deficiencies which have
been disclosed to the Lender and are acceptable to the Lender in its sole
discretion.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

 

“Due Diligence Review” shall mean the performance by the Lender of any or all of
the reviews permitted under Section 10.16 hereof with respect to any or all of
the Mortgage Loans or the Borrowers or related parties, as desired by the Lender
from time to time.

 

“Early Payment Default Repurchased Mortgage Loan” shall mean any Mortgage Loan
which has been repurchased by the Borrower pursuant to the terms of any whole
loan transfer or pass-through transfer due to a first or early payment default
by the related Mortgagor.

 

“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 5.01 shall have been satisfied.

 

“Eligible Mortgage Loan” shall mean a Mortgage Loan which is made to a Mortgagor
secured by a first or second mortgage lien (as reflected on the Mortgage Loan
Data Transmission) on a one-to-four family residential property and as to which
(a) the representations and warranties in Section 6.12 and 6.23 and Schedule 1
hereof are correct, (b)

 

9



--------------------------------------------------------------------------------

was originated or acquired by the Borrowers in accordance with the applicable
Borrower’s or Lender approved third party’s Underwriting Guidelines not more
than 60 days prior to the related Funding Date, (c) except with respect to any
Wet Loan, contains all required Mortgage Loan Documents without any Material
Exception, (d) such other customary criteria for eligibility determined by the
Lender shall have been satisfied, and (e) in the case of a Wet Loan, the
following additional conditions are satisfied:

 

(i) the proceeds thereof have been funded (or, on the date of the Advance
supported by a Notice of Borrowing and Pledge are being funded) by wire transfer
or cashier’s check, cleared check or draft or other form of immediately
available funds to the Settlement Agent for such Wet Loan;

 

(ii) the Borrowers expect such Wet Loan to close on the disbursement date and
become a valid lien securing actual indebtedness by funding to the order of the
Mortgagor thereunder;

 

(iii) the proceeds thereof have not been returned to the Lender or its agent
from the Settlement Agent for such Wet Loan;

 

(iv) neither Borrower has learned that such Wet Loan will not be closed and
funded to the order of the Mortgagor;

 

(v) upon recordation such Mortgage Loan will constitute a first or second lien
on the premises described therein; and

 

(vi) the Borrowers shall have obtained an Insured Closing Letter and Escrow
Letter with respect to such Wet Loan (or, with respect to any Mortgaged Property
located in New York State, a comparable letter as customarily provided for
closings occurring in such state).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which either Borrower is a member and (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which such
Borrower is a member.

 

“Escrow Letter” shall mean a letter substantially in the form of Exhibit L
hereto.

 

“Escrow Payments” means with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

 

10



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning provided in Section 8 hereof.

 

“Exception Report” shall mean the exception report prepared by the Custodian
pursuant to the Custodial Agreement.

 

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Lender from three primary dealers
(other than an affiliate of the Lender).

 

“FHLMC” means the Federal Home Loan Mortgage Corporation, or any successor
thereto.

 

“First Lien” shall mean with respect to each Mortgaged Property, the lien of the
mortgage, deed of trust or other instrument securing a mortgage note which
creates a first lien on the Mortgaged Property.

 

“First Lien Mortgage Loan” shall mean an Eligible Mortgage Loan secured by a
First Lien on the Mortgaged Property, subject only to Permitted Exceptions.

 

“FNMA” means the Federal National Mortgage Association, or any successor
thereto.

 

“Full Document Loan” means a mortgage loan which was underwritten in accordance
with Underwriting Guidelines which require the related Mortgagor to complete a
detailed application designed to provide pertinent credit information and
pursuant to which the Mortgagor is required to provide full documentation of the
Mortgagor’s income and assets and such information is fully verified by the
Borrower.

 

“Funding Date” shall mean the date on which an Advance is made hereunder.

 

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator having jurisdiction over either Borrower, any of its
Subsidiaries or any of its properties.

 

“Gross Margin” means with respect to each adjustable rate Mortgage Loan, the
fixed percentage amount set forth in the related Mortgage Note.

 

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well,

 

11



--------------------------------------------------------------------------------

to purchase assets, goods, securities or services, or to take-or-pay, by swap
agreement or other credit derivatives, or otherwise), provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business, or (ii) obligations to make servicing advances for
delinquent taxes and insurance, or other obligations in respect of a Mortgaged
Property, to the extent required by the Lender. The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith. The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.

 

“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective Indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for account of such Person;
(e) Capital Lease Obligations of such Person; (f) obligations of such Person
under repurchase agreements or like arrangements; (g) Indebtedness of others
Guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; (i)
Indebtedness of general partnerships of which such Person is a general partner;
and (j) any other indebtedness of such Person by a note, bond, debenture or
similar instrument.

 

“Index” means with respect to each adjustable rate Mortgage Loan, the index set
forth in the related Mortgage Note for the purpose of calculating the interest
rate thereon.

 

“Instruction Letter” shall mean a letter agreement between the Borrowers and
each Subservicer substantially in the form of Exhibit J attached hereto, in
which such Persons acknowledge the Lender’s security interest in the Mortgage
Loans, and agree to remit any collections with respect to the Mortgage Loans as
the Lender may so direct from time to time, which Instruction Letter may be
delivered by Lender to such Subservicer in its sole discretion.

 

“Insurance Proceeds” means with respect to each Mortgage Loan, proceeds of
insurance policies insuring the Mortgage Loan or the related Mortgaged Property.

 

“Insured Closing Letter” means a letter of indemnification from an Approved
Title Insurance Company addressed to the Borrower with coverage that is
customarily acceptable to Persons engaged in the origination of mortgage loans,
identifying the Settlement Agent covered thereby.

 

12



--------------------------------------------------------------------------------

“Interest Period” shall mean, with respect to any Advance, (i) initially, the
period commencing on the Funding Date with respect to such Advance and ending on
the calendar day prior to the Payment Date of the next succeeding month, and
(ii) thereafter, each period commencing on the Payment Date of a month and
ending on the calendar day prior to the Payment Date of the next succeeding
month. Notwithstanding the foregoing, no Interest Period may end after the
Termination Date.

 

“Interest Rate Adjustment Date” means with respect to each adjustable rate
Mortgage Loan, the date, specified in the related Mortgage Note and the Mortgage
Loan Schedule, on which the Mortgage Interest Rate is adjusted.

 

“Interest Rate Protection Agreement” shall mean with respect to any or all of
the Mortgage Loans and/or Advances, any interest rate swap, cap or collar
agreement or any other applicable hedging arrangements providing for protection
against fluctuations in interest rates or the exchange of nominal interest
obligations, either generally or under specific contingencies entered into by
either Borrower and reasonably acceptable to the Lender.

 

“Lender” shall have the meaning assigned thereto in the heading hereto.

 

“LIBO Base Rate” shall mean with respect to each day an Advance is outstanding
(or if such day is not a Business Day, the next succeeding Business Day), the
rate per annum equal to the rate published by Bloomberg or if such rate is not
available, the rate appearing at page 3750 of the Telerate Screen as one-month
LIBOR on such date, and if such rate shall not be so quoted, the rate per annum
at which the Lender is offered Dollar deposits at or about 11:00 A.M., eastern
time, on such date by prime banks in the interbank eurodollar market where the
eurodollar and foreign currency and exchange operations in respect of its
Advances are then being conducted for delivery on such day for a period of one
month and in an amount comparable to the amount of the Advances to be
outstanding on such day.

 

“LIBO Rate” shall mean with respect to each Interest Period pertaining to an
Advance, a rate per annum determined by the Lender in its sole discretion in
accordance with the following formula (rounded upwards to the nearest l/100th of
one percent), which rate as determined by the Lender shall be conclusive absent
manifest error by the Lender:

 

    LIBO Base Rate         1.00 – LIBO Reserve Requirements    

 

The LIBO Rate shall be calculated each Funding Date and Payment Date commencing
with the first Funding Date.

 

“LIBO Reserve Requirements” shall mean for any Interest Period for any Advance,
the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements applicable to the Lender in effect on such day
(including, without limitation, basic, supplemental, marginal and emergency
reserves under any regulations of the Board of Governors of the Federal Reserve
System or other Governmental Authority having jurisdiction with respect
thereto), dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of such
Board) maintained by a member bank of such Governmental Authority. As of the
Effective Date, the LIBO Reserve Requirements shall be deemed to be zero.

 

13



--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

 

“Loan Documents” shall mean collectively, this Warehouse Agreement, the Note and
the Custodial Agreement and any other document executed in connection therewith.

 

“Loan Party” shall mean collectively, the Borrowers.

 

“Loan-to-Value Ratio” or “LTV” means with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of the Mortgage Loan to the
lesser of (a) the Appraised Value of the Mortgaged Property at origination or
(b) if the Mortgaged Property was purchased within 6 months of the origination
of the Mortgage Loan, the purchase price of the Mortgaged Property.

 

“Market Value” shall mean the value, determined by the Lender in its sole
reasonable discretion, of the Mortgage Loans if sold in its entirety to a single
third-party purchaser. In determining Market Value, the Lender may take into
account (a) customary factors, including, but not limited to current market
conditions and the fact that the Mortgage Loans may be sold under circumstances
in which the Borrowers, as originators of the Mortgage Loans, is in default
under the Warehouse Agreement, and (b) firm take-out commitments from investment
grade purchasers in favor of the Borrowers covering the Mortgage Loans or
mortgage loans substantially similar to the Mortgage Loans to the extent
recently obtained and during similar market conditions. The Lender’s
determination of Market Value shall be conclusive upon the parties, absent
manifest error on the part of the Lender. The Lender shall have the right to
mark to market the Mortgage Loans on a daily basis which Market Value may be
determined to be zero. The Borrowers acknowledge that the Lender’s determination
of Market Value is for the limited purpose of determining Collateral Value for
lending purposes hereunder without the ability to perform customary purchaser’s
due diligence and is not necessarily equivalent to a determination of the fair
market value of the Collateral achieved by obtaining competing bids in an
orderly market in which the originator/servicer is not in default under a
revolving debt facility and the bidders have adequate opportunity to perform
customary loan and servicing due diligence.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, operations, financial condition or prospects of the a
Borrower, (b) the ability of a Borrower to perform in all material respects its
obligations under any of the Loan Documents to which it is a party, (c) the
validity or enforceability in all material respects of any of the Loan
Documents, (d) the rights and remedies of the Lender under any of the Loan
Documents, (e) the Collateral (except for changes in Market Value due to market
conditions).

 

“Material Exception” shall have the meaning assigned thereto in the Custodial
Agreement.

 

“Maximum Credit” shall mean $700,000,000.

 

14



--------------------------------------------------------------------------------

“Monthly Payment” means the scheduled monthly payment of principal and interest
on a Mortgage Loan as adjusted in accordance with changes in the Mortgage
Interest Rate pursuant to the provisions of the Mortgage Note for an adjustable
rate Mortgage Loan.

 

“Mortgage” shall mean the mortgage, deed of trust or other instrument, which
creates a first lien or second lien (as indicated on the Mortgage Loan Data
Transmission) on either (i) with respect to a Mortgage Loan other than a
Cooperative Loan, the fee simple or leasehold estate in such real property or
(ii) with respect to a Cooperative Loan, the Proprietary Lease and related
Cooperative Shares, which in either case secures the Mortgage Note.

 

“Mortgage File” shall have the meaning assigned thereto in the Custodial
Agreement.

 

“Mortgage Interest Rate” means the annual rate of interest borne on a Mortgage
Note, which shall be adjusted from time to time with respect to adjustable rate
Mortgage Loans.

 

“Mortgage Interest Rate Cap” means with respect to an adjustable rate Mortgage
Loan, the limit on each Mortgage Interest Rate adjustment as set forth in the
related Mortgage Note.

 

“Mortgage Loan” shall mean a mortgage loan or Cooperative Loan which the
Custodian has been instructed to hold for the Lender pursuant to the Custodial
Agreement, and which Mortgage Loan includes, without limitation, (i) a Mortgage
Note, the related Mortgage and all other Mortgage Loan Documents and (ii) all
right, title and interest of the applicable Borrower in and to the Mortgaged
Property covered by such Mortgage.

 

“Mortgage Loan Data Transmission” shall mean a computer-readable magnetic or
other electronic format incorporating the fields identified on Exhibit G.

 

“Mortgage Loan Documents” shall mean, with respect to a Mortgage Loan, the
documents comprising the Mortgage File for such Mortgage Loan.

 

“Mortgage Loan List” shall mean the hard copy report provided by the Borrowers
which shall include with respect to each Mortgage Loan to be included as
Collateral: (i) the Mortgage Loan number, (ii) the Mortgagor’s name, (iii) the
original principal amount of the Mortgage Loan and (iv) the current principal
balance of the Mortgage Loan.

 

“Mortgage Note” shall mean the original executed promissory note or other
evidence of the indebtedness of a mortgagor/borrower with respect to a Mortgage
Loan.

 

“Mortgaged Property” means the real property (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions, alterations and replacements made at any time with respect to the
foregoing) and all other collateral securing repayment of the debt evidenced by
a Mortgage Note.

 

“Mortgagee” means either Borrower or any subsequent holder of a Mortgage Loan.

 

15



--------------------------------------------------------------------------------

“Mortgagor” means the obligor on a Mortgage Note.

 

“Multiemployer Plan” shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been or are required to be made by
either Borrower or any ERISA Affiliate and that is covered by Title IV of ERISA.

 

“Net Income” shall mean, for any period, the net income of the applicable
Borrower for such period as determined in accordance with GAAP.

 

“Note” shall mean the promissory note provided for by Section 2.02(a) hereof for
Advances and any promissory note delivered in substitution or exchange therefor,
in each case as the same shall be modified and supplemented and in effect from
time to time.

 

“Notice of Borrowing and Pledge” shall have the meaning assigned to such term in
Section 2.03(a).

 

“Payment Date” shall mean the second Business Day following the 15th day of each
month. The first Payment Date under this Warehouse Agreement shall be April 17,
2002.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Permitted Exceptions” shall mean the exceptions to lien priority including but
not limited to: (i) the lien of current real property taxes and assessments not
yet due and payable; (ii) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
acceptable to mortgage lending institutions generally and specifically referred
to in the lender’s title insurance policy delivered to the originator of the
Mortgage Loan and (A) referred to or otherwise considered in the appraisal (if
any) made for the originator of the Mortgage Loan or (B) which do not adversely
affect the appraised value of the Mortgaged Property set forth in such
appraisal; (iii) other matters to which like properties are commonly subject
which do not materially interfere with the benefits of the security intended to
be provided by the Mortgage or the use, enjoyment, value or marketability of the
related Mortgaged Property; and (iv) in the case of a Second Lien Mortgage Loan,
a First Lien on the Mortgaged Property.

 

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

 

“Plan” shall mean an employee benefit or other plan established or maintained by
either Borrower or any ERISA Affiliate and that is covered by Title IV of ERISA,
other than a Multiemployer Plan.

 

“PMI Policy” or “Primary Insurance Policy” means a policy of primary mortgage
guaranty insurance issued by a Qualified Insurer.

 

“Post-Default Rate” shall mean, in respect of any principal of any Advance or
any other amount under this Warehouse Agreement, the Note or any other Loan
Document that is not

 

16



--------------------------------------------------------------------------------

paid when due to the Lender (whether at stated maturity, by acceleration or
mandatory prepayment or otherwise), a rate per annum during the period from and
including the due date to but excluding the date on which such amount is paid in
full equal to 2% per annum, plus (a) the interest rate otherwise applicable to
such Advance or other amount, or (b) if no interest rate is otherwise
applicable, the LIBO Rate plus the Applicable Margin.

 

“Proceeds” All “proceeds” as such term is defined in Section 9-306(1) of the
Uniform Commercial Code in effect in the State of New York on the date hereof
from the Collateral which, in any event, shall include, without limitation, all
dividends or other income from the Collateral, collections thereon or
distributions with respect thereto.

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

“Proprietary Lease” shall mean the lease on a Cooperative Unit evidencing the
possessory interest of the owner of the Cooperative Shares in such Cooperative
Unit.

 

“Qualified Insurer” means an insurance company duly qualified as such under the
laws of the states in which the Mortgaged Property is located, duly authorized
and licensed in such states to transact the applicable insurance business and to
write the insurance provided, and approved as an insurer by FNMA and FHLMC and
whose claims paying ability is rated in the two highest rating categories by any
of the rating agencies with respect to primary mortgage insurance and in the two
highest rating categories by Best’s with respect to hazard and flood insurance.

 

“Qualified Originator” shall mean (a) either Borrower, or (b) any other mutually
agreed upon originator of Mortgage Loans; provided, however, that no
correspondent of either Borrower shall be a Qualified Originator for the
purposes of this Warehouse Agreement.

 

“Regulations T, U and X” shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

 

“REIT” shall mean a qualified real estate investment trust under Section 856 of
the Code.

 

“Release Balance” shall mean for any Payment Date, an amount equal to the
outstanding principal balance of Tranche A Advances and Tranche B Advances
repaid by the Borrowers during the preceding calendar month in order to obtain a
release of the Lender’s Lien on the related Collateral. For purposes hereof, if
a Mortgage Loan is released from the Lender’s Lien on account of any Tranche A
Advance or a Tranche B Advance, such Tranche A Advance or Tranche B Advance as
the case may be, shall be deemed repaid, regardless of whether one or more
Mortgage Loans are substituted as Collateral for such released Mortgage Loan.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(b) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .13, .14, .16, .18, .19 or .20 of PBGC Reg. § 2615.

 

17



--------------------------------------------------------------------------------

“Required Documents” shall mean those documents identified in Section 2 of the
Custodial Agreement.

 

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer” shall mean, as to any Person, the chief executive officer
or, with respect to financial matters, the chief financial officer of such
Person; provided, that in the event any such officer is unavailable at any time
he or she is required to take any action hereunder, Responsible Officer shall
mean any officer authorized to act on such officer’s behalf as demonstrated by a
certificate of corporate resolution.

 

“Restricted Payments” shall mean with respect to any Person, collectively, all
dividends or other distributions of any nature (cash, securities, assets or
otherwise), and all payments, by virtue of redemption or otherwise, on any class
of equity securities (including, without limitation, warrants, options or rights
therefor) issued by such Person, whether such securities are now or may
hereafter be authorized or outstanding and any distribution in respect of any of
the foregoing, whether directly or indirectly.

 

“Second Lien” shall mean with respect to each Mortgaged Property, the lien of
the mortgage, deed of trust or other instrument securing a mortgage note which
creates a second lien on the Mortgaged Property.

 

“Second Lien Mortgage Loan” shall mean an Eligible Mortgage Loan secured by the
lien on the Mortgaged Property, subject to one prior lien on such Mortgaged
Property securing financing obtained by the related Mortgagor and to Permitted
Exceptions.

 

“Secured Obligations” shall have the meaning assigned thereto in Section 4.01(c)
hereof.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Servicer” shall mean Aames Capital in its capacity as servicer or master
servicer of the Mortgage Loans.

 

“Servicing File” means with respect to each Mortgage Loan, the file retained by
the applicable Borrower consisting of originals of all material documents in the
Mortgage File which are not delivered to a Custodian and copies of the Mortgage
Loan Documents set forth in Section 2 of the Custodial Agreement.

 

“Servicing Records” shall have the meaning assigned thereto in Section 10.15(b)
hereof.

 

“Servicing Transmission” shall mean a computer-readable magnetic or other
electronic format acceptable to the parties containing the information
identified on Exhibit F.

 

18



--------------------------------------------------------------------------------

“Settlement Agent” shall mean, with respect to any Wet Loan, the Person
specified in the Notice of Borrowing (which may be a title company, escrow
company or attorney in accordance with local law and practice in the
jurisdiction where the related Wet Loan is being originated) to which the
proceeds of the related Advance are to be distributed by the Custodian in
accordance with the instructions of the applicable Borrower provided in the
applicable Mortgage Loan Transmission and (i) which is identified on the List of
Approved Settlement Agents which is attached as Exhibit M hereto as revised from
time to time by the Borrowers and (ii) which the Lender has not designated as an
unapproved settlement agent in a written notice to the Borrowers.

 

“Single Employer Plan” shall mean any Plan which is covered by Title IV of
ERISA, but which is not a Multiemployer Plan.

 

“Subservicer” shall have the meaning provided in Section 10.15(c) hereof.

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

 

“System” shall mean all hardware or software, or any system consisting of one or
more thereof, including, without limitation, any and all enhancements, upgrades,
customizations, modifications, maintenance and the like utilized by any Person
for the benefit of such Person to perform its obligations and to administer and
track, store, process, provide, and where appropriate, insert, true and accurate
dates and calculations for dates and spans with respect to the Mortgage Loans.

 

“Tangible Net Worth” shall mean, with respect to Aames Investment, as of any
date of determination, the stockholders equity of Aames Investment and its
subsidiaries determined in accordance with GAAP, less the consolidated net book
value of all assets of Aames Investment and its Subsidiaries (to the extent
reflected as an asset in the balance sheet of Aames Investment or any Subsidiary
at such date) which will be treated as intangibles under GAAP; provided, that
residual securities issued by Aames Investment or its Subsidiaries shall not be
treated as intangibles for purposes of this definition.

 

“Termination Date” shall mean February 4, 2006, or such earlier date on which
this Warehouse Agreement shall terminate in accordance with the provisions
hereof or by operation of law.

 

“Total Indebtedness” shall mean with respect to any Person, for any period, the
aggregate consolidated funded Indebtedness of such Person and its Subsidiaries
during such period (including any outstanding warehouse debt and REIT portfolio
debt).

 

19



--------------------------------------------------------------------------------

“Tranche A Advances” shall mean all Advances made pursuant to Section
2.01(a)(i).

 

“Tranche A Collections” shall mean all cash collections and other cash proceeds
of any Mortgage Loans other than Mortgage Loans pledged to the Lender by Aames
Funding.

 

“Tranche B Advances” shall mean Advances made by the Lender to Aames Funding
pursuant to Section 2.01(a)(ii).

 

“Tranche B Collections” shall mean all cash collections and other cash proceeds
of any Collateral pledged to the Lender by Aames Funding.

 

“Tranche C Advances” shall mean all Advances made in connection with Wet Loans.

 

“Tranche C Collections” shall mean all cash collections and other cash proceeds
of any Wet Loans pledged to the Lender.

 

“Tranche D Advance” shall mean all Advances made in connection with the Document
Deficiency Repurchased Mortgage Loans.

 

“Tranche D Collections” shall mean all cash collections and other cash proceeds
of any Mortgage Loans which are subject to the Tranche D Advance.

 

“Tranche E Advance” shall mean all Advances made in connection with the Early
Payment Default Repurchased Mortgage Loans.

 

“Tranche E Collections” shall mean all cash collections and other cash proceeds
of any Mortgage Loans which are subject to the Tranche E Advance.

 

“Underwriting Guidelines” shall mean collectively, the underwriting guidelines
applicable to the Mortgage Loans which shall be subject to the prior written
approval of the Lender and may be amended from time to time in accordance with
Section 7.08.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect on
the date hereof in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

 

“Warehouse Agreement” shall mean this Warehouse Loan and Security Agreement, as
may be amended, supplemented or otherwise modified from time to time as mutually
agreed by the parties in writing.

 

20



--------------------------------------------------------------------------------

“Wet Loan” shall mean a wet-funded first or second lien Mortgage Loan which is
underwritten in accordance with the Underwriting Guidelines and does not contain
all the required Mortgage Loan Documents in the Mortgage File.

 

1.02. Accounting Terms and Determinations. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Lender hereunder shall be prepared, in
accordance with GAAP.

 

Section 2. Advances, Note and Prepayments.

 

2.01. Advances. (a) Subject to fulfillment of the conditions precedent set forth
in Sections 5.01 and 5.02 hereof, and provided that no Default shall have
occurred and be continuing hereunder, the Lender agrees from time to time, on
the terms and conditions of this Warehouse Agreement, to make loans
(individually an “Advance”; collectively, the “Advances”) to the Borrowers in
Dollars as follows:

 

(i) to Aames Investment and Aames Capital, with respect to Tranche A Advances,
on any Business Day from and including the Effective Date to but excluding the
Termination Date in an aggregate principal amount at any one time outstanding up
to but not exceeding the lesser of (A) the Maximum Credit less the outstanding
principal balance of Tranche B Advances and Tranche C Advances (and further
subject to the limitations in the definition of Collateral Value), and (B) the
Borrowing Base as in effect from time to time. Subject to the terms and
conditions of this Warehouse Agreement, during such period Aames Investment and
Aames Capital may borrow, repay and reborrow Tranche A Advances hereunder;
provided that, Aames Investment or Aames Capital shall not request more than one
Tranche A Advance on any Business Day;

 

(ii) to Aames Funding, with respect to Tranche B Advances, on any Business Day
from and including the Effective Date to but excluding the Termination Date in
an aggregate principal amount at any one time outstanding up to but not
exceeding $1,000,000 (and further subject to the limitations in the definition
of Collateral Value); provided that the Tranche B Advances shall at all times be
secured by both (a) Mortgage Loans with a Market Value equal to the aggregate
outstanding principal balance of such Tranche B Advances and (b) Cash
Equivalents with a face amount equal to the aggregate outstanding principal
balance of such Tranche B Advances. Subject to the terms and conditions of this
Warehouse Agreement, during such period Aames Funding may borrow, repay and
reborrow Tranche B Advances hereunder; provided that, Aames Funding shall not
request more than one Tranche B Advance in any one week period;

 

(iii) to each Borrower, with respect to Tranche C Advances, on any Business Day.
Subject to the terms and conditions of this Warehouse Agreement, during such
period the Borrowers may borrow, repay and reborrow Tranche C Advances
hereunder; provided that the Borrowers shall not request more than three Tranche
C Advances in any one day.

 

(b) In no event shall an Advance be made when any Default or Event of Default
has occurred and is continuing.

 

21



--------------------------------------------------------------------------------

2.02. Notes. (a) The Advances made by the Lender shall be evidenced by a single
promissory note of the Borrowers substantially in the form of Exhibit A hereto
(the “Note”), dated the date hereof, payable to the Lender in a principal amount
equal to the amount of the Maximum Credit as originally in effect and otherwise
duly completed. The Lender shall, with the consent of the Borrowers, have the
right to have its Note subdivided, by exchange for promissory notes of lesser
denominations or otherwise.

 

(b) The date, amount and interest rate of each Advance made by the Lender to
each Borrower, and each payment made on account of the principal thereof, shall
be recorded by the Lender on its books and, prior to any transfer of the Note,
noted by the Lender on the grid attached to the Note or any continuation
thereof; provided, that the failure of the Lender to make any such recordation
or notation shall not affect the obligations of the Borrowers to make a payment
when due of any amount owing hereunder or under the Note in respect of the
Advances.

 

2.03. Procedure for Borrowing. (a) Borrowing Procedure for Requesting a Tranche
A Advance. Aames Investment or Aames Capital may request a Tranche A Advance on
any Business Day during the period from and including the Effective Date to the
Termination Date, by delivering to the Lender, with a copy to the Custodian, a
Mortgage Loan Data Transmission and a Notice of Borrowing and Pledge
substantially in the form of Exhibit D hereto (a “Notice of Borrowing and
Pledge”), appropriately completed, which must be received no later than 2:00
p.m. (eastern time) on the Business Day prior to the requested Funding Date.
Such Notice of Borrowing and Pledge shall include a Mortgage Loan List in
respect of the Eligible Mortgage Loans, if applicable, that Aames Investment or
Aames Capital proposes to pledge to the Lender and to be included in the
Borrowing Base in connection with such borrowing, if applicable.

 

(b) Borrowing Procedure for Requesting a Tranche B Advance. Aames Funding may
request a Tranche B Advance on any Business Day during the period from and
including the Effective Date to the Termination Date, by delivering to the
Lender, with a copy to the Custodian, a Mortgage Loan Data Transmission and a
Notice of Borrowing and Pledge appropriately completed, which must be received
no later than 2:00 p.m. (eastern time) two Business Days prior to the requested
Funding Date. Such Notice of Borrowing and Pledge shall include a Mortgage Loan
List in respect of the Eligible Mortgage Loans, and a list of Cash Equivalents
that Aames Funding proposes to pledge to the Lender and to be included in the
Borrowing Base in connection with such borrowing.

 

(c) Upon the applicable Borrower’s request for a borrowing pursuant to Section
2.03(a) or 2.03(b) above, the Lender shall, assuming all conditions precedent
set forth in this Section 2.03 and in Section 5.01 and 5.02 have been met, and
provided no Default shall have occurred and be continuing (in accordance with
Section 2.01), not later than 2:00 p.m. (eastern time) on the requested Funding
Date make an Advance (determined by the Lender) in an amount which would not
cause the aggregate amount of Advances then outstanding to exceed the lesser of
(i) the Maximum Credit or (ii) the Borrowing Base shown on the latest Borrowing
Base Certificate of the Lender. Subject to the foregoing, such borrowing will be
made available to the applicable Borrower by the Lender transferring, via wire
transfer (pursuant to wire transfer instructions provided by such Borrower on or
prior to such Funding Date), in the aggregate amount of such borrowing in funds
immediately available to such Borrower.

 

22



--------------------------------------------------------------------------------

(d) Each Borrower may request a Tranche C Advance on any Business Day during the
period from and including the Effective Date to the Termination Date, by
delivering to Lender the related Notice of Borrowing and Pledge substantially in
the form of Exhibit D. Such Notice of Borrowing and Pledge shall clearly
indicate that the applicable Mortgage Loans are intended to be Wet Loans and
shall include a Mortgage Loan Data Transmission with such fields required for
Wet Loans.

 

Upon receipt of such request for borrowing, the Lender may, in its sole
discretion, assuming all conditions precedents set forth in this Warehouse
Agreement and the Custodial Agreement have been met, and subject to any
additional conditions precedent imposed by the Lender upon the Borrowers from
time to time, and provided that no Default shall have occurred and be continuing
(in accordance with Section 2.01), not later than 3:30 p.m. (eastern time) on
the requested Funding Date make a Tranche C Advance. With respect to any Advance
that shall be secured by a Wet Loan pursuant to this Warehouse Agreement, the
amount of the applicable Advance shall be disbursed to the Settlement Agent from
the Disbursement Account. Accordingly, in connection with any Wet Loan, the
Borrowers shall be required to deposit in the Disbursement Account prior to the
closing of such Mortgage Loan an amount equal to the excess of (i) the amount
required to be remitted in connection with the closing of such Mortgage Loan
over (ii) the amount to be advanced by the Lender hereunder with respect to such
Mortgage Loan. No later than one Business Day following any Tranche C Advance,
the Borrowers shall provide to the Lender a complete Mortgage Loan Data
Transmission with respect to each Wet Loan subject to such Advance, which
Mortgage Loan Data Transmission shall contain all fields required for non-Wet
Loans. The Borrowers and the Lender agree that the procedures for requesting and
making a Tranche C Advance may be modified from time to time by a written
agreement executed by the Borrowers and the Lender.

 

2.04. Limitation on Types of Advances; Illegality. Anything herein to the
contrary notwithstanding, if, on or prior to the determination of any LIBO Base
Rate:

 

(a) the Lender determines, which determination shall be conclusive, that
quotations of interest rates for the relevant deposits referred to in the
definition of “LIBO Base Rate” in Section 1.01 hereof are not being provided in
the relevant amounts or for the relevant maturities for purposes of determining
rates of interest for Advances as provided herein; or

 

(b) it becomes unlawful for the Lender to honor its obligation to make or
maintain Advances hereunder using a LIBO Rate;

 

then the Lender shall give the Borrowers prompt notice thereof and, so long as
such condition remains in effect, the Lender shall be under no obligation to
make additional Advances.

 

2.05. Repayment of Advances; Interest. (a) The Borrowers shall repay in full on
the Termination Date the then aggregate outstanding principal amount of the
Advances (as evidenced by the Note).

 

(b) No later than two (2) Business Days prior to each Payment Date, the Lender
shall provide to the Borrowers a report which shall state the interest amount
due for the current interest period on the Advance (including the amount of
interest which will accrue on such Advance on the Business Day immediately
preceding the related Payment Date) setting

 

23



--------------------------------------------------------------------------------

forth the amount of interest accrued for such period for the Tranche A Advances,
the Tranche B Advances and the Tranche C Advances separately. The calculation on
such report shall be based upon information provided in the Servicing
Transmission and the report provided pursuant to Section 7.19.

 

(c) The Borrowers shall pay to the Lender interest on the unpaid principal
amount of each Advance for the period from and including the date of such
Advance to but excluding the date such Tranche A Advance, Tranche B Advance and
Tranche C Advance shall be paid in full, at a rate per annum equal to the LIBO
Rate plus the Applicable Margin related to the Tranche A Advance, the Tranche B
Advance and the Tranche C Advance, as applicable. Notwithstanding the foregoing,
the Borrowers shall pay to the Lender interest at the applicable Post-Default
Rate on any principal of any Advance and on any other amount payable by the
Borrowers hereunder or under the Note, that shall not be paid in full when due
(whether at stated maturity, by acceleration or by mandatory prepayment or
otherwise), for the period from and including the due date thereof to but
excluding the date the same is paid in full. Accrued interest on each Advance as
calculated in Section 2.05(b) above shall be payable monthly on each Payment
Date and on the Termination Date, except that interest payable at the
Post-Default Rate shall accrue daily and shall be payable promptly upon receipt
of invoice. Promptly after the determination of any interest rate provided for
herein or any change therein, the Lender shall give written notice thereof to
the Borrowers.

 

2.06. Mandatory Prepayments or Pledge; Request for Release. (a) If at any time
the aggregate Collateral Value of all Collateral securing the Advances is less
than the outstanding Advances at such time (such deficit a “Borrowing Base
Deficiency”), as determined by the Lender and notified to the Borrowers on any
Business Day, the Borrowers shall no later than one Business Day after receipt
of such written notice, either prepay the Advances in part or in whole or pledge
additional Mortgage Loans or such other Collateral as may be acceptable to the
Lender in its sole discretion (which Collateral shall be in all respects
acceptable to the Lender) to the Lender, such that after giving effect to such
prepayment or pledge the aggregate outstanding principal amount of the Advances
does not exceed the Borrowing Base. If at any time the aggregate Collateral
Value of all Collateral exceeds the outstanding Advances at such time (such
excess a “Borrowing Base Excess”), then the Borrowers may by written notice to
the Lender, accompanied by a certificate of a Responsible Officer on the date of
such request certifying that no Default shall have occurred and be continuing,
request the Lender to transfer Mortgage Loans to the Borrowers, so that the
Collateral Value of the Collateral, after deduction of any Collateral so
transferred, will thereupon not exceed, but in no event be less than, the
outstanding Advances.

 

(b) On the date of each Advance or other date on which there is a change in the
Mortgage Loans held by the Custodian, the Custodian shall deliver to the Lender
and the Borrowers the Custodian Loan Transmission. The Lender shall deliver to
the Borrowers a Borrowing Base Certificate in the form attached hereto as
Exhibit H, the calculation in such certificate to be based on the delinquency
status and principal balance of the Eligible Mortgage Loans as of the later of
the Funding Date balance or such date when more recent information is available.
Such information shall be ascertained from the Servicing Transmission which
shall be delivered or caused to be delivered by the Borrowers in accordance with
Section 7.19 and shall include all Mortgage Loans which were funded on or prior
to the last calendar day of the previous month.

 

24



--------------------------------------------------------------------------------

2.07. Optional Prepayments. (a) The Advances are prepayable without premium or
penalty, in whole or in part on each Payment Date after providing not less than
five (5) Business Days prior notice. The Advances are prepayable at any other
time, in whole or in part, in accordance herewith and subject to clause (b)
below. Any amounts prepaid shall be applied to repay the outstanding principal
amount of any Advances (together with interest thereon) until paid in full.
Amounts repaid may be reborrowed in accordance with the terms of this Warehouse
Agreement. If the either Borrower intends to prepay an Advance in whole or in
part from any source, such Borrower shall give five (5) Business Days’ prior
written notice thereof to the Lender. If such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with accrued interest to such date on the amount prepaid. Partial
prepayments shall be in an aggregate principal amount of at least $100,000.

 

(b) If either Borrower makes a prepayment of the Advances other than as provided
in Section 2.07(a) above, the Borrowers shall indemnify the Lender and hold the
Lender harmless from any actual loss or expense which the Lender may sustain or
incur arising from (a) the deployment of funds obtained by the Lender to
maintain the Advances hereunder or from (b) fees payable to terminate the
deposits from which such funds were obtained, in either case, which actual loss
or expense shall be equal to an amount equal to the excess, as reasonably
determined by the Lender, of (i) its cost of obtaining funds for such Advances
for the period from the date of such payment through the following Payment Date
over (ii) the amount of interest likely to be realized by such Lender in
redeploying the funds not utilized by reason of such payment for such period.
This Section 2.07 shall survive termination of this Warehouse Agreement and
payment of the Note.

 

2.08. Requirements of Law. (a) If any Requirement of Law (other than with
respect to any amendment made to the Lender’s certificate of incorporation and
by-laws or other organizational or governing documents) or any change in the
interpretation or application thereof or compliance by the Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

 

(i) shall subject the Lender to any tax of any kind whatsoever with respect to
this Warehouse Agreement, the Note or any Advance made by it (excluding net
income taxes) or change the basis of taxation of payments to the Lender in
respect thereof;

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory Advance or similar requirement against assets held by deposits or
other liabilities in or for the account of advances. Advances or other
extensions of credit by, or any other acquisition of funds by any office of the
Lender which is not otherwise included in the determination of the LIBO Base
Rate hereunder;

 

(iii) shall impose on the Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to the Lender, by
an amount which the Lender deems to be material, of making, continuing or
maintaining any Advance made after

 

25



--------------------------------------------------------------------------------

the Effective Date or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrowers shall promptly pay the Lender
such additional amount or amounts as will compensate the Lender for such
increased cost or reduced amount receivable thereafter incurred or shall prepay
the aggregate amount of outstanding Advances. Any prepayment made by the
Borrowers as a result of the application of this Section 2.08(a) shall not be
subject to the provisions of Section 2.07(b).

 

(b) If the Lender shall have determined that the adoption of or any change in
any Requirement of Law (other than with respect to any amendment made to the
Lender’s certificate of incorporation and by-laws or other organizational or
governing documents) regarding capital adequacy or in the interpretation or
application thereof or compliance by the Lender or any corporation controlling
the Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on the
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which the Lender or such corporation (taking
into consideration the Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by the Lender to be material, then from
time to time, the Borrowers shall promptly pay to the Lender such additional
amount or amounts as will thereafter compensate the Lender for such reduction or
shall prepay the aggregate amount of outstanding Advances. Any prepayment made
by the Borrowers as a result of the application of this Section 2.08(b) shall
not be subject to the provisions of Section 2.07(b).

 

(c) If the Lender becomes entitled to claim any additional amounts pursuant to
this subsection, it shall promptly notify the Borrowers of the event by reason
of which it has become so entitled. A certificate as to any additional amounts
payable pursuant to this subsection submitted by the Lender to the Borrowers
shall be conclusive in the absence of manifest error.

 

Section 3. Payments; Computations; Taxes.

 

3.01. Payments. Except to the extent otherwise provided herein, all payments of
principal, interest and other amounts to be made by the Borrowers under this
Warehouse Agreement and the Note, shall be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim, to the Lender at
the following account maintained by the Lender at The Chase Manhattan Bank:
Account Number 140095961, For the A/C of Greenwich Capital Financial Products,
Inc., ABA# 021000021, Attn: Brett Kibbe, not later than 2:00 p.m., eastern time,
on the date on which such payment shall become due (each such payment made after
such time on such due date to be deemed to have been made on the next succeeding
Business Day) or such other account as a Responsible Officer of the Lender may
direct through written notice to the Borrowers. The Borrowers acknowledge that
they have no rights of withdrawal from the foregoing account.

 

3.02. Computations. Interest on the Advances shall be computed on the basis of a
360-day year for the actual days elapsed (including the first day but excluding
the last day) occurring in the period for which payable.

 

26



--------------------------------------------------------------------------------

Section 4. Collateral Security.

 

4.01. Collateral; Security Interest. (a) Pursuant to the Custodial Agreement,
the Custodian shall hold the Mortgage Loan Documents as exclusive bailee and
agent for the Lender pursuant to the terms of the Custodial Agreement and shall
deliver to the Lender Trust Receipts with Exception Reports (as such terms are
defined in the Custodial Agreement) to the effect that it has reviewed such
Mortgage Loan Documents in the manner required by the Custodial Agreement and
identifying any deficiencies in such Mortgage Loan Documents as so reviewed.

 

(b) Each of the following items or types of property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located, is
hereinafter referred to as the “Collateral”:

 

(i) all Mortgage Loans identified on a Notice of Borrowing and Pledge delivered
by the Borrowers to the Lender and the Custodian from time to time;

 

(ii) all other Property delivered by the Borrowers to the Lender or the
Custodian from time to time to be held as “collateral” hereunder;

 

(iii) all Mortgage Loan Documents, including without limitation all promissory
notes, and all Servicing Records (as defined in Section 10.15(b) below), and any
other collateral pledged or otherwise relating to such Mortgage Loans, together
with all files, material documents, instruments, surveys (if available),
certificates, correspondence, appraisals, computer records, computer storage
media, Mortgage Loan accounting records and other books and records relating
thereto;

 

(iv) the Borrowers’ interest in all mortgage guaranties and insurance (issued by
governmental agencies or otherwise) and any mortgage insurance certificate or
other document evidencing such mortgage guaranties or insurance relating to any
Mortgage Loans and all claims and payments thereunder;

 

(v) the Borrowers’ interest in all other insurance policies and insurance
proceeds relating to any Mortgage Loans or the related Mortgaged Property;

 

(vi) all Interest Rate Protection Agreements relating to any or all of the
foregoing;

 

(vii) any purchase agreements or other similar agreements constituting any or
all of the foregoing;

 

(viii) all purchase or take-out commitments relating to or constituting any or
all of the foregoing;

 

(ix) all “supporting obligations” within the meaning of the Uniform Commercial
Code as in effect from time to time;

 

27



--------------------------------------------------------------------------------

(x) all “investment property”, “accounts”, “chattel paper” and “general
intangibles” as defined in the Uniform Commercial Code relating to or
constituting any or all of the foregoing; and

 

(xi) any and all replacements, substitutions, distributions on or proceeds of
any or all of the foregoing.

 

(c) Each Borrower hereby assigns, pledges and grants a security interest to the
Lender in all of its right, title and interest in, to and under all the
Collateral, whether now owned or hereafter acquired, now existing or hereafter
created and wherever located, to secure the repayment of principal of and
interest on all Advances and all other amounts owing to the Lender hereunder,
under the Note and under the Warehouse Agreement (collectively, the “Secured
Obligations”). The Borrowers agree to mark their computer records and tapes to
evidence the security interests granted to the Lender hereunder.

 

4.02. Further Documentation. At any time and from time to time, upon the written
request of the Lender, and at the sole expense of the Borrowers, the Borrowers
will promptly and duly execute and deliver, or will promptly cause to be
executed and delivered, such further instruments and documents and take such
further action as the Lender may reasonably request for the purpose of obtaining
or preserving the full benefits of this Warehouse Agreement and of the rights
and powers herein granted, including, without limitation, the filing of any
financing or continuation statements under the Uniform Commercial Code in effect
in any jurisdiction with respect to the Liens created hereby. The Borrowers also
hereby authorize the Lender to file any such financing or continuation statement
without the signature of either Borrower to the extent permitted by applicable
law. A carbon, photographic or other reproduction of this Warehouse Agreement
shall be sufficient as a financing statement for filing in any jurisdiction.

 

4.03. Changes in Locations, Name, etc. Neither Borrower shall (i) change the
location of its chief executive office/chief place of business from that
specified in Section 6 hereof or (ii) change its name, identity or corporate
structure (or the equivalent) or change the location where it maintains its
records with respect to the Collateral unless it shall have given the Lender at
least 30 days prior written notice thereof and shall have delivered to the
Lender all Uniform Commercial Code financing statements and amendments thereto
as the Lender shall request and taken all other actions deemed reasonably
necessary by the Lender to continue its perfected status in the Collateral with
the same or better priority.

 

4.04. Lender’s Appointment as Attorney-in-Fact. (a) Each Borrower hereby
irrevocably constitutes and appoints the Lender and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Borrower and in the name of such Borrower or in its own name, from
time to time in the Lender’s discretion, for the purpose of carrying out the
terms of this Warehouse Agreement, in the form of Exhibit K attached hereto, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Warehouse Agreement, and, without limiting the generality of the foregoing,
such Borrower hereby gives the Lender the power and right, on

 

28



--------------------------------------------------------------------------------

behalf of such Borrower, without assent by, but with notice to, such Borrower,
if an Event of Default shall have occurred and be continuing, to do the
following:

 

(i) in the name of the applicable Borrower or its own name, or otherwise, to
take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any
mortgage insurance or with respect to any other Collateral and to file any claim
or to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Lender for the purpose of collecting any and
all such moneys due under any such mortgage insurance or with respect to any
other Collateral whenever payable;

 

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral; and

 

(iii) (A) to direct any party liable for any payment under any Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Lender or as the Lender shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(C) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any of the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any thereof and to enforce
any other right in respect of any Collateral; (E) to defend any suit, action or
proceeding brought against either Borrower with respect to any Collateral; (F)
to settle, compromise or adjust any suit, action or proceeding described in
clause (E) above and, in connection therewith, to give such discharges or
releases as the Lender may deem appropriate; and (G) generally, to sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Lender were the
absolute owner thereof for all purposes, and to do, at the Lender’s option and
the Borrowers’ expense, at any time, or from time to time, all acts and things
which the Lender deems necessary to protect, preserve or realize upon the
Collateral and the Lender’s Liens thereon and to effect the intent of this
Warehouse Agreement, all as fully and effectively as the Borrowers might do.

 

The Borrowers hereby ratify all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

 

(b) The Borrowers also authorize the Lender, at any time and from time to time,
to execute, in connection with the sale provided for in Section 4.07 hereof, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.

 

(c) The powers conferred on the Lender are solely to protect the Lender’s
interests in the Collateral and shall not impose any duty upon the Lender to
exercise any such powers. The Lender shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither the
Lender nor any of its officers, directors, or employees shall be responsible to
the Borrowers for any act or failure to act hereunder, except for its own gross
negligence or willful misconduct.

 

29



--------------------------------------------------------------------------------

4.05. Performance by Lender of either Borrower’s Obligations. If either Borrower
fails to perform or comply with any of its material agreements contained in the
Loan Documents and the Lender may itself perform or comply, or otherwise cause
performance or compliance, with such agreement, the reasonable out-of-pocket
expenses of the Lender incurred in connection with such performance or
compliance, together with interest thereon at a rate per annum equal to the
Post-Default Rate, shall be payable by the Borrowers to the Lender on demand and
shall constitute Secured Obligations.

 

4.06. Proceeds. If an Event of Default shall occur and be continuing, (a) all
proceeds of Collateral received by the Borrowers consisting of cash, checks and
other near-cash items shall be held by the Borrowers in trust for the Lender,
segregated from other funds of the Borrowers, and shall forthwith upon receipt
by the Borrowers be turned over to the Lender in the exact form received by the
Borrowers (duly endorsed by the Borrowers to the Lender, if required) and (b)
any and all such proceeds received by the Lender will be applied by the Lender
against, the Secured Obligations. Any balance of such proceeds remaining after
the Secured Obligations shall have been paid in full and this Warehouse
Agreement shall have been terminated shall be promptly paid over to the
Borrowers or to whomsoever may be contractually entitled to receive the same.
For purposes hereof, proceeds shall include, but not be limited to, all
principal and interest payments, all prepayments and payoffs, insurance claims,
condemnation awards, sale proceeds, real estate owned rents and any other income
and all other amounts received with respect to the Collateral.

 

4.07. Remedies. If an Event of Default shall occur and be continuing, the Lender
may exercise, in addition to all other rights and remedies granted to it in this
Warehouse Agreement and in any other instrument or agreement securing,
evidencing or relating to the Secured Obligations, all rights and remedies of a
secured party under the Uniform Commercial Code. Without limiting the generality
of the foregoing, the Lender without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon the Borrowers or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels or as an entirety at public or private sale
or sales, at any exchange, broker’s board or office of the Lender or elsewhere
upon such terms and conditions and at prices that are consistent with the
prevailing market for similar collateral as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Lender shall act in good faith to seek to
obtain the best execution possible under prevailing market conditions. The
Lender shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in the Borrowers, which right or equity is hereby waived or released.
The Lender may, on one or more occasions, postpone or adjourn any such sale by
public announcement at the time of such sale. The Lender shall give the
Borrowers prior or concurrent notice of any

 

30



--------------------------------------------------------------------------------

such postponement or adjournment. The Borrowers further agree, at the Lender’s
request, to assemble the Collateral and make it available to the Lender at
places which the Lender shall reasonably select, whether at either Borrower’s
premises or elsewhere. The Lender shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Lender hereunder, including,
without limitation, reasonable attorneys’ fees and disbursements, to the payment
in whole or in part of the Secured Obligations, in such order as the Lender may
elect, and only after such application and after the payment by the Lender of
any other amount required or permitted by any provision of law, including,
without limitation, Section 9-504(1)(c) of the Uniform Commercial Code, need the
Lender account for the surplus, if any, to the Borrowers. To the extent
permitted by applicable law, the Borrowers all claims, damages and demands they
may acquire against the Lender arising out of the exercise by the Lender of any
of its rights hereunder, other than those claims, damages and demands arising
from the gross negligence or willful misconduct of the Lender. If any notice of
a proposed sale or other disposition of Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition. The Borrowers shall remain liable for any
deficiency (plus accrued interest thereon as contemplated pursuant to Section
2.05(c) hereof) if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay the Secured Obligations and the reasonable
fees and disbursements of any attorneys employed by the Lender to collect such
deficiency.

 

4.08. Limitation on Duties Regarding Presentation of Collateral. The Lender’s
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the Uniform Commercial Code
or otherwise, shall be to deal with it in the same manner as the Lender deals
with similar property for its own account. Neither the Lender nor any of its
directors, officers or employees shall be liable for failure to demand, collect
or realize upon all or any part of the Collateral or for any delay in doing so
or shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of the Borrowers or otherwise.

 

4.09. Powers Coupled with an Interest. All authorizations and agencies herein
contained with respect to the Collateral are irrevocable and powers coupled with
an interest.

 

4.10. Release of Security Interest. Except as may otherwise be provided by any
other agreement executed by the Borrowers and the Lender, upon termination of
this Warehouse Agreement and repayment to the Lender of all Secured Obligations
and the performance of all obligations under the Loan Documents the Lender shall
release its security interest in any remaining Collateral; provided that if any
payment, or any part thereof, of any of the Secured Obligations is rescinded or
must otherwise be restored or returned by the Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of either Borrower, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or a trustee or similar officer for such Borrower or any substantial part of
its Property, or otherwise, this Warehouse Agreement, all rights hereunder and
the Liens created hereby shall continue to be effective, or be reinstated, until
such payments have been made.

 

31



--------------------------------------------------------------------------------

Section 5. Conditions Precedent.

 

5.01. Initial Advance. The obligation of the Lender to make its initial Advance
hereunder is subject to the satisfaction, immediately prior to or concurrently
with the making of such Advance, of the following conditions precedent:

 

(a) Warehouse Agreement. The Lender shall have received this Warehouse
Agreement, executed and delivered by a duly authorized officer of the Borrowers.

 

(b) Loan Documents. The Lender shall have received the following documents, each
of which shall be satisfactory to the Lender in form and substance:

 

(i) Note. The Note, duly completed and executed;

 

(ii) Custodial Agreement. The Custodial Agreement, duly executed and delivered
by the Borrowers and the Custodian. In addition, the Borrowers shall have filed
all Uniform Commercial Code and related filings and performed under the
Custodial Agreement and taken such other action as the Lender shall have
requested in order to perfect the security interests created pursuant to the
Warehouse Agreement; and

 

(iii) [Intentionally Omitted]

 

(c) Organizational Documents. A good standing certificate and certified copies
of the charter and by-laws (or equivalent documents) of each Loan Party and of
all corporate or other authority for such Loan Party with respect to the
execution, delivery and performance of the Loan Documents and each other
document to be delivered by such Loan Party from time to time in connection
herewith (and the Lender may conclusively rely on such certificate until it
receives notice in writing from the applicable Loan Party to the contrary).

 

(d) Legal Opinion. A legal opinion of counsel to the Borrowers, substantially in
the form attached hereto as Exhibit C.

 

(e) [Intentionally Omitted]

 

(f) Filings, Registrations, Recordings. Any documents (including, without
limitation, financing statements) required to be filed, registered or recorded
in order to create, in favor of the Lender, a perfected, first-priority security
interest in the Collateral, subject to no Liens other than those created
hereunder, shall have been properly prepared and executed for filing (including
the applicable county(ies) if the Lender determines such filings are necessary
in its reasonable discretion), registration or recording in each office in each
jurisdiction in which such filings, registrations and recordations are required
to perfect such first-priority security interest.

 

(g) Financial Statements. The Lender shall have received the available quarterly
financial statements referenced in Section 7.01(a).

 

32



--------------------------------------------------------------------------------

(h) Underwriting Guidelines. The Lender and the Borrowers shall have agreed upon
the Qualified Originators’ current Underwriting Guidelines for the Mortgage
Loans and the Lender shall have received a copy thereof.

 

(i) Consents, Licenses, Approvals, etc. The Lender shall have received copies
certified by the Borrowers of all consents, licenses and approvals, if any,
required in connection with the execution, delivery and performance by the
Borrowers of, and the validity and enforceability of, the Loan Documents, which
consents, licenses and approvals shall be in full force and effect.

 

(j) Insurance. The Lender shall have received evidence in form and substance
satisfactory to the Lender showing compliance by the Borrowers as of such
initial Funding Date with Section 7.21 hereof.

 

(k) Instruction Letter. The Lender shall have received Instruction Letters in
the form attached hereto as Exhibit J executed by the Borrowers.

 

(l) Other Documents. The Lender shall have received such other documents as the
Lender or its counsel may reasonably request.

 

5.02. Initial and Subsequent Advances. The making of each Advance to the
Borrowers (including the initial Advance) on any Business Day is subject to the
following further conditions precedent, both immediately prior to the making of
such Advance and also after giving effect thereto and to the intended use
thereof:

 

(a) no Default or Event of Default shall have occurred and be continuing or
would be created by the making of such Advance;

 

(b) both immediately prior to the making of such Advance and also after giving
effect thereto and to the intended use thereof, the representations and
warranties made by the Borrowers in Section 6 hereof, and in each of the other
Loan Documents, shall be true and complete on and as of the date of the making
of such Advance in all material respects (in the case of the representations and
warranties in Section 6.23 and Schedule 1, solely with respect to Mortgage Loans
included in the Borrowing Base) with the same force and effect as if made on and
as of such date (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date). At the
request of the Lender, the Lender shall have received an officer’s certificate
signed by a Responsible Officer of the applicable Borrower certifying as to the
truth and accuracy of the above, which certificate shall specifically include a
statement that such Borrower is in compliance with all governmental licenses and
authorizations and is qualified to do business and in good standing in all
required jurisdictions;

 

(c) the aggregate outstanding principal amount of the Advances shall not exceed
the Borrowing Base;

 

(d) subject to the Lender’s right to perform one or more Due Diligence Reviews
pursuant to Section 10.16 hereof, the Lender shall have completed its due
diligence view of the Mortgage Loan Documents for each Advance and such other
documents, records, agreements, instruments, mortgaged properties or information
relating to such Advances and the Borrowers as the Lender in its reasonable
discretion deems appropriate to review and such review shall be satisfactory to
the Lender in its reasonable discretion;

 

33



--------------------------------------------------------------------------------

(e) the Lender shall have received a Notice of Borrowing and Pledge, Loan List
and Mortgage Loan Data Transmission and all other documents required under
Section 2.03;

 

(f) the Lender shall have received from the Custodian a Custodian Loan
Transmission and one or more Trust Receipts in respect of Mortgage Loans to be
pledged hereunder on such Business Day and an Exception Report, in each case
dated such Business Day and duly completed;

 

(g) if any Mortgage Loans to be pledged hereunder were acquired by the
Borrowers, such Mortgage Loans shall conform to the Underwriting Guidelines or
the Lender shall have received Underwriting Guidelines for such Mortgage Loans
acceptable to the Lender in its reasonable discretion;

 

(h) the Lender shall have received all information requested from the Borrowers
relating to Interest Rate Protection Agreements pursuant to Section 7.24, and
the Lender shall have reasonably determined that such Interest Rate Protection
Agreements adequately protect the Borrowers from interest rate fluctuations;

 

(i) the Lender shall have received, no later than 10:00 a.m. three (3) days
prior to the requested Funding Date, an Instruction Letter, executed by the
applicable Borrower, with the related Servicing Agreement (as defined in Section
10.15(c)) attached thereto, which such Servicing Agreement shall be in form and
substance acceptable to Lender;

 

(j) with respect to making any Tranche A Advances or Tranche B Advances, if at
any time after the Effective Date, either Borrower shall have materially amended
or modified its Underwriting Guidelines, such Borrower shall have delivered to
the Lender a complete copy of such amended or modified Underwriting Guidelines
and the Lender shall have consented in writing to such material amendment or
modification; and

 

(k) neither of the following shall have occurred and/or be continuing:

 

  (i) an event or events resulting in the inability of the Lender to finance any
Advances with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events or a material adverse
change in the financial condition of the Lender which affects (or can reasonably
be expected to affect) materially and adversely the ability of the Lender to
fund its obligations under or otherwise comply with the terms of this Loan
Agreement; or

 

  (ii)

any other event beyond the control of the Lender shall have occurred which the
Lender reasonably determines may result in the Lender’s inability to perform its
obligations under this Loan Agreement including, without limitation, acts of
God, strikes, lockouts, riots, acts of war or terrorism, epidemics,
nationalization,

 

34



--------------------------------------------------------------------------------

 

expropriation, currency restrictions, fire, communication line failures,
computer viruses, power failures, earthquakes, or other disasters of a similar
nature to the foregoing.

 

Each request for a borrowing by either Borrower hereunder shall constitute a
certification by such Borrower to the effect set forth in this Section (both as
of the date of such notice, request or confirmation and as of the date of such
borrowing).

 

Notwithstanding any other terms and conditions of this Warehouse Agreement,
Aames Funding shall not be required to satisfy any conditions precedent other
than those provided in Section 5.01(a), 5.01(b)(i) and 5.01(b)(ii) until such
date as Aames Funding shall request an Advance hereunder, at which time it shall
be a condition precedent to the Lender making such Advance that Aames Funding
shall have satisfied all conditions provided herein.

 

Section 6. Representations and Warranties. The Borrowers represent and warrant
to the Lender that throughout the term of this Warehouse Agreement:

 

6.01. Existence. The Borrowers (a) are corporations duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) have all requisite corporate or other power, and have all
governmental licenses, authorizations, consents and approvals, necessary to own
their assets and carry on their business as now being or as proposed to be
conducted, except where the lack of such licenses, authorizations, consents and
approvals would not be reasonably likely to have a material adverse effect on
their property, business or financial condition, or prospects; and (c) are
qualified to do business and are in good standing in all other jurisdictions in
which the nature of the business conducted by either Borrower makes such
qualification necessary, except where failure so to qualify would not be
reasonably likely (either individually or in the aggregate) to have a material
adverse effect on its property, business or financial condition, or prospects
and (d) are in compliance in all material respect with all Requirements of Law.

 

6.02. Financial Condition. The Borrowers have heretofore furnished to the Lender
a copy of the Annual Report of Aames Financial on Form 10-K which includes
audited consolidated financial statements at and for the fiscal year ended June
30, 2004 with the opinion thereon of Ernst & Young LLP. All such financial
statements are materially complete and correct and fairly present the
consolidated financial condition of Aames Financial and its Subsidiaries and the
consolidated results of their operations for the fiscal year ended on said date,
all in accordance with GAAP applied on a consistent basis. Aames Investment has
heretofore furnished to the Lender a copy of the Quarterly Report of Aames
Investment on Form 10-Q which includes unaudited consolidated financial
statements at and for the fiscal quarter ended September 30, 2004. All such
financial statements are materially complete and correct and fairly present the
consolidated financial condition of Aames Investment and its Subsidiaries and
the consolidated results of their operations for the fiscal quarter ended on
said date, all in accordance with GAAP applied on a consistent basis.

 

6.03. Litigation. There are no actions, suits, arbitrations, investigations or
proceedings pending or, to its knowledge, threatened against each Borrower or
any of its Subsidiaries or affecting any of the property thereof before any
Governmental Authority, (i) as to

 

35



--------------------------------------------------------------------------------

which individually or in the aggregate there is a reasonable likelihood of an
adverse decision which would be reasonably likely to have a material adverse
effect on the property, business or financial condition, or prospects of such
Borrower (except as disclosed in Aames Investment’s Quarterly Report on Form
10-Q for the fiscal quarter ended September 30, 2004) or (ii) which questions
the validity or enforceability of any of the Loan Documents or any action to be
taken in connection with the transactions contemplated hereby and there is a
reasonable likelihood of a materially adverse effect or decision.

 

6.04. No Breach. Neither (a) the execution and delivery of the Loan Documents or
(b) the consummation of the transactions therein contemplated in compliance with
the terms and provisions thereof will conflict with or result in a breach of the
charter or by-laws of the either Borrower, or any applicable law, rule or
regulation, or any order, writ, injunction or decree of any Governmental
Authority, or other material agreement or instrument to which such Borrower, or
any of its Subsidiaries, is a party or by which any of them or any of their
property is bound or to which any of them is subject, or constitute a default
under any such material agreement or instrument, or (except for the Liens
created pursuant to this Warehouse Agreement) result in the creation or
imposition of any Lien upon any property of either Borrower or any of its
Subsidiaries, pursuant to the terms of any such agreement or instrument.

 

6.05. Action. Each Borrower has all necessary corporate or other power,
authority and legal right to execute, deliver and perform its obligations under
each of the Loan Documents to which it is a party; the execution, delivery and
performance by such Borrower of each of the Loan Documents to which it is a
party has been duly authorized by all necessary corporate or other action on its
part; and each Loan Document has been duly and validly executed and delivered by
such Borrower and constitutes a legal, valid and binding obligation such the
Borrower, enforceable against such Borrower in accordance with its terms.

 

6.06. Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority, or any other Person, are
necessary for the execution, delivery or performance by either Borrower of the
Loan Documents to which it is a party or for the legality, validity or
enforceability thereof, except for filings and recordings in respect of the
Liens created pursuant to this Warehouse Agreement.

 

6.07. Margin Regulations. Neither the making of any Advance hereunder, nor the
use of the proceeds thereof, will violate or be inconsistent with the provisions
of Regulation T, U or X.

 

6.08. Taxes. Each Borrower and its Subsidiaries have filed all Federal income
tax returns and all other material tax returns that are required to be filed by
them and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by any of them, except for any such taxes, if any, that are
being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided. The charges, accruals and reserves on the books of each Borrower and
its Subsidiaries in respect of taxes and other governmental charges are, in the
opinion of such Borrower, adequate.

 

36



--------------------------------------------------------------------------------

6.09. Investment Company Act. Neither Borrower nor any of its Subsidiaries is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. Neither
Borrowers is subject to any Federal or state statute or regulation which limits
its ability to incur indebtedness.

 

6.10. No Legal Bar. The execution, delivery and performance of this Warehouse
Agreement and the Note, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or Contractual Obligation of
either Borrower or of any of its Subsidiaries and will not result in, or
require, the creation or imposition of any Lien (other than the Liens created
hereunder) on any of its or their respective properties or revenues pursuant to
any such Requirement of Law or Contractual Obligation.

 

6.11. No Default. Neither Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect which
should reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

 

6.12. Collateral; Collateral Security. (a) Neither Borrower has assigned,
pledged, nor otherwise conveyed or encumbered any Collateral to any other
Person, and immediately prior to the pledge of any such Collateral, such
Borrower was the sole owner of such Collateral and had good and marketable title
thereto, free and clear of all Liens, in each case except for Liens to be
released simultaneously with the Liens granted in favor of the Lender hereunder
and no Person other than such Borrower has any Lien on any Collateral.

 

(b) The provisions of this Warehouse Agreement are effective to create in favor
of the Lender a valid security interest in all right, title and interest of the
Borrowers in, to and under the Collateral.

 

(c) Upon receipt by the Custodian of each Mortgage Note, endorsed in blank by a
duly authorized officer of the applicable Borrower, the Lender shall have a
fully perfected first priority security interest therein, in the Mortgage Loan
evidenced thereby and in such Borrower’s interest in the related Mortgaged
Property.

 

(d) Upon the filing of financing statements on Form UCC-1 naming the Lender as
“Secured Party” and the applicable Borrower as “Debtor”, and describing the
Collateral, in the jurisdictions and recording offices listed on Schedule 3
attached hereto, the security interests granted hereunder in the Collateral will
constitute fully perfected first priority security interests under the Uniform
Commercial Code in all right, title and interest of such Borrower in, to and
under such Collateral, which can be perfected by filing under the Uniform
Commercial Code.

 

6.13. Chief Executive Office; Chief Operating Office. The Borrowers’ chief
executive office and chief operating office on the Effective Date is located,
and for the four months immediately preceding the date hereof has been located,
at 350 South Grand Avenue, Los Angeles, California 90071.

 

37



--------------------------------------------------------------------------------

6.14. Location of Books and Records. The location where the Borrowers keeps
their books and records including all computer tapes and records relating to the
Collateral is their chief executive office or chief operating office or the
offices of the Custodian.

 

6.15. True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules, other than interim financial statements,
furnished in writing by or on behalf of the Borrowers to the Lender in
connection with the negotiation, preparation or delivery of this Warehouse
Agreement and the other Loan Documents or included herein or therein or
delivered pursuant hereto or thereto, when taken as a whole, do not, contain any
untrue statement of material fact or omit to state any material fact necessary
to make the statements herein or therein, in light of the circumstances under
which they were made, not misleading. The September 30, 2004 Form 10-Q and
financial statements contained therein do not, as of the date of their filing,
contain any untrue statement of material fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. All written information furnished after
the date hereof by or on behalf of the Borrowers to the Lender in connection
with this Warehouse Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby will be true, complete and accurate in every
material respect, or (in the case of projections) based on reasonable estimates,
on the date as of which such information is stated or certified.

 

6.16. Tangible Net Worth; Liquidity. (a) Aames Investment’s Tangible Net Worth,
on a consolidated basis and on any given day, shall be equal to or greater than
$250,000,000 plus 50% of any subsequent additional capital raised in a public or
private offering by Aames Investment, and (b) the aggregate amount of the Aames
Investment’s cash and Cash Equivalents of (1) cash and loans held for sale and
investment (excluding securitized mortgage loans) reduced by (2) the sum of
amounts outstanding on revolving warehouse and repurchase facilities, margin on
loans held for sale and investment (excluding securitized mortgage loans) and
loans held for sale and investment which are ineligible to be pledged by Aames
Investment under any of its revolving warehouse and repurchase facilities in an
amount equal to not less than $65,000,000.

 

6.17. ERISA. Each Plan to which the each Borrower or its Subsidiaries make
direct contributions, and, to the knowledge of such Borrower, each other Plan
and each Multiemployer Plan, is in compliance in all material respects with, and
has been administered in all material respects in compliance with, the
applicable provisions of ERISA, the Code and any other Federal or State law. No
event or condition has occurred and is continuing as to which such Borrower
would be under an obligation to furnish a report to the Lender under Section
7.01(d) hereof.

 

6.18. Licenses. The Lender will not be required solely as a result of financing
or taking a pledge of the Collateral to be licensed, registered or approved or
to obtain permits or otherwise qualify (i) to do business in any state in which
it is not currently so required or (ii) under any state consumer lending, fair
debt collection or other applicable state statute or regulation.

 

38



--------------------------------------------------------------------------------

6.19. Relevant States. Schedule 4 sets forth all of the states or other
jurisdictions (the “Relevant States”) in which the Qualified Originators
originate Mortgage Loans in their own names or through brokers on the date of
this Warehouse Agreement.

 

6.20. True Sales. Any and all interest of a Qualified Originator in, to and
under any Mortgage funded in the name of or acquired by such Qualified
Originator has been sold, transferred, conveyed and assigned to the applicable
Borrower pursuant to a legal sale and such Qualified Originator retains no
interest in such Mortgage Loan.

 

6.21. No Burdensome Restrictions. No Requirement of Law or Contractual
Obligation of either Borrower or any of its Subsidiaries has a Material Adverse
Effect.

 

6.22. Subsidiaries. All of the Subsidiaries of Aames Investment at the date
hereof are listed on Schedule 5 to this Warehouse Agreement.

 

6.23. Origination and Acquisition of Mortgage Loans. The Mortgage Loans were
originated or acquired by the Borrowers, and the origination and collection
practices used by the Borrowers or Qualified Originator, as applicable, with
respect to the Mortgage Loans have been, in all material respects legal, proper,
prudent and customary in the residential mortgage loan servicing business, and
in accordance with the Underwriting Guidelines. With respect to Mortgage Loans
acquired by the Borrowers, all such Mortgage Loans are in conformity with the
Underwriting Guidelines. Each of the Mortgage Loans complies with the
representations and warranties listed in Schedule 1 hereto.

 

6.24. No Adverse Selection. The Borrowers used no selection procedures that
identified the Mortgage Loans as being less desirable or valuable than other
comparable Mortgage Loans owned by the Borrowers.

 

6.25. Borrowers Solvent; Fraudulent Conveyance. As of the date hereof and
immediately after giving effect to each Advance, the fair value of the assets of
each Borrower is greater than the fair value of the liability (including,
without limitation, contingent liabilities if and to the extent required to be
recorded as a liability on the financial statements of such Borrower in
accordance with GAAP) of such Borrower and such Borrower is and will be solvent,
is and will be able to pay its debts as they mature and does not and will not
have an unreasonably small capital to engage in the business in which it is
engaged and proposes to engage. Each Borrower does not intend to incur, or
believe that it has incurred, debt beyond its ability to pay such debts as they
mature. Neither Borrower is contemplating the commencement of insolvency,
bankruptcy, liquidation or consolidation proceedings or the appointment of a
receiver, liquidator, conservator, trustee or similar official in respect of
such Borrower or any of its assets. Neither Borrower is transferring any
Collateral with any intent to hinder, delay or defraud any of its creditors.

 

6.26. Insured Closing Letter. As of the date hereof and as of the date of each
delivery of a Wet Loan, the Borrower has obtained an Insured Closing Letter,
closing protection letter or similar authorization letter from an Acceptable
Title Company (or, with respect to any Mortgaged Property located in New York
State, a comparable letter as customarily provided for closings occurring in
such state), copies of which, upon request by the Lender, shall be delivered by
the Borrower to the Lender prior to the related Funding Date. Upon request by
the Lender, all such Insured Closing Letters or similar letters in possession of
the Borrowers shall be made available for audit by the Lender or its designee.

 

39



--------------------------------------------------------------------------------

6.27. Escrow Letter. As of the date hereof and as of the date of each delivery
of a Wet Loan, the Settlement Agent has executed an Escrow Letter. Upon request
by the Lender, all such escrow agreements in possession of the Borrowers shall
be delivered to the Lender or made available for audit by the Lender or its
designee, as requested by the Lender.

 

Section 7. Covenants of the Borrowers. The Borrowers covenant and agree with the
Lender that, so long as any Advance is outstanding and until payment in full of
all Secured Obligations:

 

7.01. Financial Statements. Aames Investment shall deliver to the Lender:

 

(a) (i) within 30 days after the end of the first two months of any quarterly
fiscal period, the consolidated balance sheets of such Loan Party as at the end
of such month and the related unaudited consolidated statements of income and
retained earnings and of cash flows for such Loan Party and its consolidated
Subsidiaries for such month and the portion of the fiscal year through the end
of such month, setting forth in each case in comparative form the figures for
the previous year;

 

(ii) within 45 days after the end of each of the first three quarterly fiscal
periods of each fiscal year of such Loan Party, the consolidated balance sheets
of such Loan Party as at the end of such period and the related unaudited
consolidated statements of income and retained earnings and of cash flows for
such Loan Party and its consolidated Subsidiaries for such period and the
portion of the fiscal year through the end of such period, setting forth in each
case in comparative form the figures for the previous year, accompanied by a
certificate of a Responsible Officer of such Loan Party, which certificate shall
state that said consolidated financial statements fairly present the
consolidated financial condition and results of operations of such Loan Party
and its Subsidiaries in accordance with GAAP, consistently applied, as at the
end of, and for, such period (subject to normal year-end audit adjustments);

 

(b) within 90 days after the end of each fiscal year of such Loan Party, the
consolidated balance sheets of such Loan Party and its consolidated Subsidiaries
as at the end of such fiscal year and the related consolidated statements of
income and retained earnings and of cash flows for such Loan Party and its
consolidated Subsidiaries for such year, setting forth in each case in
comparative form the figures for the previous year, accompanied by an opinion
thereon of independent certified public accountants of recognized national
standing, which opinion shall not be qualified as to scope of audit or going
concern and shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of such
Loan Party and its consolidated Subsidiaries at the end of, and for, such fiscal
year in accordance with GAAP, and a certificate of such accountants stating
that, in making the examination necessary for their opinion, they obtained no
knowledge, except as specifically stated, of any Default or Event of Default;

 

(c) from time to time such other information regarding the financial condition,
operations, or business of such Loan Party as the Lender may reasonably request;
and

 

40



--------------------------------------------------------------------------------

(d) as soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer knows, or with respect to any Plan or Multiemployer
Plan to which each Borrower or any of its Subsidiaries makes direct
contributions, has reason to believe, that any of the events or conditions
specified below with respect to any Plan or Multiemployer Plan has occurred or
exists, a statement signed by a senior financial officer of such Borrower
setting forth details respecting such event or condition and the action, if any,
that such Borrower or its ERISA Affiliate proposes to take with respect thereto
(and a copy of any report or notice required to be filed with or given to PBGC
by such Borrower or an ERISA Affiliate with respect to such event or condition):

 

(i) any reportable event, as defined in Section 4043(b) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation or otherwise waived the requirement of Section 4043(a) of ERISA
that it be notified within thirty (30) days of the occurrence of such event
(provided that a failure to meet the minimum funding standard of Section 412 of
the Code or Section 302 of ERISA, including, without limitation, the failure to
make on or before its due date a required installment under Section 412(m) of
the Code or Section 302(e) of ERISA, shall be a reportable event regardless of
the issuance of any waivers in accordance with Section 412(d) of the Code); and
any request for a waiver under Section 412(d) of the Code for any Plan;

 

(ii) the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by such Borrower or an ERISA Affiliate to
terminate any Plan;

 

(iii) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by such Borrower or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by PBGC with respect to such Multiemployer
Plan;

 

(iv) the complete or partial withdrawal from a Multiemployer Plan by such
Borrower or any ERISA Affiliate that results in liability under Section 4201 or
4204 of ERISA (including the obligation to satisfy secondary liability as a
result of a purchaser default) or the receipt by such Borrower or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA;

 

(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against such Borrower or any ERISA Affiliate to enforce Section 515 of ERISA,
which proceeding is not dismissed within 30 days; and

 

(vi) the adoption of an amendment to any Plan that, pursuant to Section
401(a)(29) of the Code or Section 307 of ERISA, would result in the loss of
tax-exempt status of the trust of which such Plan is a part if such Borrower or
an ERISA Affiliate fails to timely provide security to such Plan in accordance
with the provisions of said Sections.

 

41



--------------------------------------------------------------------------------

Each Borrower will furnish to the Lender, at the time it furnishes each set of
financial statements pursuant to paragraphs (a) and (b) above, a certificate of
a Responsible Officer of such Borrower to the effect that, to the best of such
Responsible Officer’s knowledge, such Borrower during such fiscal period or year
has observed or performed all of its covenants and other agreements, and
satisfied every material condition, contained in this Warehouse Agreement and
the other Loan Documents to be observed, performed or satisfied by it, and that
such Responsible Officer has obtained no knowledge of any Default or Event of
Default except as specified in such certificate (and, if any Default or Event of
Default has occurred and is continuing, describing the same in reasonable detail
and describing the action such Borrower has taken or proposes to take with
respect thereto).

 

7.02. Litigation. Each Borrower will promptly, and in any event within 7 days
after service process on any of the following, give to the Lender notice of all
legal or arbitrable proceedings affecting such Borrower or any of its
Subsidiaries that questions or challenges the validity or enforceability of any
of the Loan Documents or as to which there is a reasonable likelihood of adverse
determination which would result in a Material Adverse Effect.

 

7.03. Existence, Etc. Each of the Borrowers, their Subsidiaries and the
Qualified Originators will:

 

(a) preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises (other than Subsidiaries which are not
material to the business of the Borrowers);

 

(b) comply with the requirements of all applicable laws, rules, regulations and
orders of Governmental Authorities (including, without limitation, truth in
lending, real estate settlement procedures and all environmental laws) if
failure to comply with such requirements would be reasonably likely (either
individually or in the aggregate) to have a Material Adverse Effect;

 

(c) keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied;

 

(d) not move its chief executive office or chief operating office from the
addresses referred to in Section 6.13 unless it shall have provided the Lender
30 days prior written notice of such change (other than Subsidiaries which are
not material to the business of the Borrowers);

 

(e) pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its Property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained; and

 

(f) permit representatives of the Lender, during normal business hours upon
three (3) Business Days’ prior written notice at a mutually desirable time, to
examine, copy and make extracts from its books and records, to inspect any of
its Properties, and to discuss its business and affairs with its officers, all
to the extent reasonably requested by the Lender.

 

42



--------------------------------------------------------------------------------

7.04. Prohibition of Fundamental Changes. Neither Borrower shall enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets; provided, that such Borrower may merge
or consolidate with (a) any wholly owned subsidiary of such Borrower, or (b) any
other Person if such Borrower is the surviving corporation; and provided
further, that if after giving effect thereto, no Default would exist hereunder.

 

7.05. Borrowing Base Deficiency. If at any time there exists a Borrowing Base
Deficiency the Borrowers shall cure same in accordance with Section 2.06 hereof.

 

7.06. Notices. The Borrowers shall give notice to the Lender promptly:

 

(a) upon either Borrower becoming aware of, and in any event within one (1)
Business Day after, the occurrence of any Default or Event of Default or any
material event of default or default under any other material agreement of such
Borrower which has not been waived or cured;

 

(b) upon, and in any event within three (3) Business Days after, service of
process on either Borrower or any of its Subsidiaries, or any agent thereof for
service of process, in respect of any legal or arbitrable proceedings affecting
such Borrower or any of its Subsidiaries (i) that questions or challenges the
validity or enforceability of any of the Loan Documents or (ii) in which the
amount in controversy exceeds $1,000,000;

 

(c) upon either Borrower becoming aware of any default related to any Collateral
which would reasonably be expected to have a Material Adverse Effect and any
event or change in circumstances which should reasonably be expected to have a
Material Adverse Effect;

 

(d) upon either Borrower becoming aware during the normal course of its business
that the Mortgaged Property in respect of any Mortgage Loan or Mortgage Loans
with an aggregate unpaid principal balance of at least $1,000,000 has been
damaged by waste, fire, earthquake or earth movement, windstorm, flood, tornado
or other casualty, or otherwise damaged so as to materially and adversely affect
the Collateral Value of such Mortgage Loan;

 

(e) upon the entry of a judgment or decree in an amount in excess of $1,000,000;

 

(f) upon either Borrower becoming aware of any event or circumstance which, with
notice or the passage of time, could result in a Material Adverse Effect.

 

Each notice pursuant to this Section 7.06 (other than 7.06(e)) shall be
accompanied by a statement of a Responsible Officer of the applicable Borrower
setting forth details of the occurrence referred to therein and stating what
action such Borrower has taken or proposes to take with respect thereto.

 

43



--------------------------------------------------------------------------------

7.07. Servicing. Except as provided in Section 10.15(c), the Borrowers shall not
permit any Person other than the Borrowers to service Mortgage Loans without the
prior written consent of the Lender, which consent shall not be unreasonably
withheld.

 

7.08. Underwriting Guidelines. In the event that either Borrower makes any
amendment or modification to the Underwriting Guidelines, such Borrower shall
promptly deliver to the Lender a complete copy of the amended or modified
Underwriting Guidelines.

 

7.09. Lines of Business. Neither Borrower will engage to any substantial extent
in any line or lines of business activity other than the businesses generally
carried on by it as of the Effective Date.

 

7.10. Transactions with Affiliates. Neither Borrower will enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transaction is (i) pursuant to such Borrower’s executive loan program as
approved from time to time by its Board of Directors or (ii)(a) otherwise
permitted under this Warehouse Agreement, (b) in the ordinary course of such
Borrower’s business and (c) upon fair and reasonable terms no less favorable to
such Borrower than it would obtain in a comparable arm’s length transaction with
a Person which is not an Affiliate, or make a payment that is not otherwise
permitted by this Section 7.10 to any Affiliate.

 

7.11. Application of Funding. The Borrowers will use the funding hereunder
solely to originate, fund, and purchase Mortgage Loans for the purpose of (a)
pooling such Mortgage Loans prior to securitization, or (b) sale, in each case
in the ordinary course of business.

 

7.12. Limitation on Liens. Neither Borrower will, nor will it permit or allow
others to, create, incur or permit to exist any Lien, security interest or claim
on or to any of the Collateral. The Borrowers will defend the Collateral
against, and will take such other action as is necessary to remove, any Lien,
security interest or claim on or to the Collateral, other than the security
interests created under this Warehouse Agreement, and the Borrowers will defend
the right, title and interest of the Lender in and to any of the Collateral
against the claims and demands of all persons whomsoever.

 

7.13. Limitation on Sale of Assets. The Borrowers shall not convey, sell, lease,
assign, transfer or otherwise dispose of (collectively, “Transfer”), all or
substantially all of its Property, business or assets (including, without
limitation, receivables and leasehold interests) whether now owned or hereafter
acquired or allow any Subsidiary to Transfer substantially all of its assets to
any Person; provided, that (a) either Borrower may, after prior written notice
to the Lender, allow such action with respect to any Subsidiary which is not a
material part of the Borrower’s overall business operations and (b) the
foregoing shall not prohibit the Borrowers from securitizing or selling any
Mortgage Loan.

 

7.14. [Intentionally Omitted]

 

7.15. Maintenance of Liquidity. the aggregate amount of Aames Investment’s cash
and Cash Equivalents of (1) cash and loans held for sale and investment
(excluding securitized mortgage loans) reduced by (2) the sum of amounts
outstanding on revolving

 

44



--------------------------------------------------------------------------------

warehouse and repurchase facilities, margin on loans held for sale and
investment (excluding securitized mortgage loans) and loans held for sale and
investment which are ineligible to be pledged by Aames Investment under any of
its revolving warehouse and repurchase facilities shall be in an amount equal to
not less than $65,000,000.

 

7.16. Maintenance of Tangible Net Worth. Aames Investment’s Tangible Net Worth,
on a consolidated basis and on any given day, shall be equal to or greater than
$250,000,000 plus 50% of any subsequent additional capital raised in a public or
private offering by Aames Investment.

 

7.17. [Intentionally Omitted]

 

7.18. [Intentionally Omitted]

 

7.19. Servicing Transmission. The Borrowers shall provide to the Lender no later
than 11:00 a.m. eastern time two Business Days prior to each Payment Date (or
such other day requested by Lender) (i) the Servicing Transmission, on a
loan-by-loan basis and in the aggregate, with respect to the Mortgage Loans
serviced hereunder by Aames Capital which were funded prior to the first day of
the current month, summarizing Aames Capital’s delinquency and loss experience
with respect to Mortgage Loans serviced by Aames Capital (including, in the case
of the Mortgage Loans, the following categories: current, 30-59, 60-89 and 90+)
and (ii) any other information reasonably requested by the Lender with respect
to the Mortgage Loans.

 

7.20. No Amendment or Waiver. Neither Borrower will, nor will it permit or allow
others to amend, modify, terminate or waive any provision of any Mortgage Loan
to which such Borrower is a party in any manner which shall reasonably be
expected to materially and adversely affect the value of such Mortgage Loan as
Collateral.

 

7.21. Maintenance of Property; Insurance. The Borrowers shall (a) keep all
property useful and necessary in its business in good working order and
condition; and maintain errors and omissions insurance and/or mortgage
impairment insurance and blanket bond coverage in such amounts as are in effect
on the Effective Date (as disclosed to Lender in writing) and shall not reduce
such coverage without the written consent of the Lender, and shall also maintain
such other insurance with financially sound and reputable insurance companies,
and with respect to property and risks of a character usually maintained by
entities engaged in the same or similar business similarly situated, against
loss, damage and liability of the kinds and in the amounts customarily
maintained by such entities.

 

7.22. Further Identification of Collateral. The Borrowers will furnish to the
Lender from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Lender or any Lender may reasonably request, all in reasonable
detail.

 

7.23. Mortgage Loan Determined to be Defective. Upon discovery by the Borrowers
or the Lender of any breach of any representation or warranty listed on Schedule
1 hereto applicable to any Mortgage Loan, the party discovering such breach
shall promptly give notice of such discovery to the other.

 

45



--------------------------------------------------------------------------------

7.24. Interest Rate Protection Agreements. Upon the Lender’s request, the
Borrowers shall deliver to the Lender any and all information relating to
Interest Rate Protection Agreements.

 

7.25. Covenants of the Borrowers with respect to the Collateral. (a) The
Borrowers shall permit the Lender to inspect its books and records relating to
any of the Collateral and other matters relating to the transactions
contemplated hereby, upon reasonable prior notice and during normal business
hours.

 

(b) If the Borrowers shall, as a result of its ownership of the Collateral
(other than Mortgage Loans), become entitled to receive or shall receive any
rights, whether in addition to, in substitution of, as a conversion of, or in
exchange for the Collateral (other than Mortgage Loans), or otherwise in respect
thereof, the Borrowers shall accept the same as the Lender’s agent, hold the
same in trust for the Lender and deliver the same forthwith to the Lender in the
exact form received, duly indorsed by the applicable Borrower to the Lender, if
required, together with an undated bond power covering such certificate duly
executed in blank and with, if the Lender so requests, signature guaranteed, to
be held by the Lender hereunder as additional collateral security for the
Obligations. If any sums of money or property so paid or distributed in respect
of the Collateral (other than Mortgage Loans) shall be received by either
Borrower, such Borrower shall, until such money or property is paid or delivered
to the Lender as required hereunder, hold such money or property in trust for
the Lender, segregated from other funds of such Borrower, as additional
collateral security for the Obligations.

 

(c) At any time and from time to time, upon the written request of Lender, and
at the sole expense of the Borrowers, the Borrowers will promptly and duly
execute and deliver such further instruments and documents and take such further
actions as Lender may reasonably request for the purposes of obtaining or
preserving the full benefits of this Warehouse Agreement and of the rights and
powers herein granted. If any amount payable under or in connection with any of
the Collateral shall be or become evidenced by any instrument (including any
certificated security or promissory note) or chattel paper (in each case as
defined in the Uniform Commercial Code), such instrument or chattel paper shall
be immediately delivered to Lender, duly endorsed in a manner satisfactory to
Lender, to be held as Collateral pursuant to this Warehouse Agreement. Prior to
such delivery, the Borrowers shall hold all such instruments or chattel paper in
trust for Lender, and shall not commingle any of the foregoing with any assets
of the Borrowers.

 

(d) The Borrowers shall pay, and save Lender harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other similar taxes which may be payable or determined
to be payable with respect to any of the Collateral or in connection with any of
the transactions contemplated by this Warehouse Agreement.

 

7.26. Certificate of a Responsible Officer of each Borrower. At the time that
Aames Investment delivered a certificate of a Responsible Officer to the Lender
in accordance with Section 7.01 hereof, Aames Investment shall forward to the
Lender a certificate of a Responsible Officer of Aames Investment which
demonstrates that Aames Investment is in compliance with the covenants set forth
in Sections 7.14, 7.15, 7.16, 7.17 and 7.18.

 

46



--------------------------------------------------------------------------------

7.27. Deposit of Collections. Upon the request of the Lender, after the
occurrence of a Default, the Borrowers shall deposit all Collections received on
account of the Collateral into one or more segregated accounts holding
exclusively proceeds received with respect to the Collateral for the sole
benefit of the Lender. The Borrowers shall remit all Collections received by the
Borrowers to the Lender no later than the next Payment Date, accompanied by a
report with sufficient detail to enable the Lender to appropriately identify the
Collateral to which any amount remitted applies. The Lender shall apply all
amounts so remitted in accordance with the provisions set forth in Section 3.03
hereof.

 

Section 8. Events of Default.

 

8.01. Events of Default. Each of the following events shall constitute an event
of default (an “Event of Default”) hereunder:

 

(a) a Borrower shall default in the payment of any principal of or interest on
any Advance (whether at stated maturity, upon acceleration or at mandatory
prepayment); or

 

(b) any Loan Party shall default in the payment of any other amount payable by
it hereunder or under any other Loan Document after notification by the Lender
of such default, and such default shall have continued unremedied for three
Business Days; or

 

(c) any representation, warranty or certification made or deemed made herein or
in any other Loan Document by a Borrower or any certificate furnished to the
Lender pursuant to the provisions thereof, shall prove to have been false or
misleading in any material respect as of the time made or furnished (other than
the representations and warranties set forth in Schedule 1 which shall be
considered solely for the purpose of determining the Collateral Value of the
Mortgage Loans; unless such Borrower shall have made any such representations
and warranties with knowledge that they were materially false or misleading at
the time made); or

 

(d) Aames Investment or Aames Capital shall (or, if there are any outstanding
Tranche B Advances outstanding, Aames Funding shall) fail to comply with the
requirements of any of Sections 7.03, 7.04, 7.05, 7.06, 7.09, 7.10, 7.11, 7.12,
7.15, 7.16, 7.22 or 7.25 hereof; or any Borrower shall otherwise fail to observe
or perform any other agreement contained in this Warehouse Agreement or any
other Loan Document and such failure to observe or perform shall continue
unremedied for a period of five (5) Business Days; or

 

(e) a final judgment or judgments for the payment of money in excess of
$2,000,000 in the aggregate (to the extent that it is, in the reasonable
determination of the Lender, uninsured and provided that any insurance or other
credit posted in connection with an appeal shall not be deemed insurance for
these purposes) shall be rendered against either Borrower or any of its
Subsidiaries by one or more courts, administrative tribunals or other bodies
having jurisdiction over them and the same shall not be discharged (or provision
shall not be made for such discharge) or bonded, or a stay of execution thereof
shall not be procured, within 60 days from the date of entry thereof and such
Borrower or any such Subsidiary shall not, within said period of 60 days, or
such longer period during which execution of the same shall have been stayed or
bonded, appeal therefrom and cause the execution thereof to be stayed during
such appeal; or

 

47



--------------------------------------------------------------------------------

(f) any Loan Party or any of its Affiliates shall admit in writing its inability
to pay its debts as such debts become due; or

 

(g) any Loan Party or any of its Affiliates shall (i) apply for or consent to
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, examiner or liquidator of itself or of all or a substantial part of its
property, (ii) make a general assignment for the benefit of its creditors, (iii)
commence a voluntary case under the Bankruptcy Code, (iv) file a petition
seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, liquidation, dissolution, arrangement or winding-up, or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code or (vi) take any corporate or
other action for the purpose of effecting any of the foregoing; or

 

(h) a proceeding or case shall be commenced, without the application or consent
of any Loan Party or any of its Affiliates, in any court of competent
jurisdiction, seeking (i) its reorganization, liquidation, dissolution,
arrangement or winding-up, or the composition or readjustment of its debts, (ii)
the appointment of a receiver, custodian, trustee, examiner, liquidator or the
like of such Loan Party or any such Affiliate or of all or any substantial part
of its property, or (iii) similar relief in respect of such Loan Party or any
such Affiliate under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 60 or more days; or an order for relief against such
Loan Party or any such Affiliate shall be entered in an involuntary case under
the Bankruptcy Code; or

 

(i) the Custodial Agreement or any Loan Document shall for whatever reason
(including an event of default thereunder) be terminated or the lien on the
Collateral created by this Warehouse Agreement or either Borrower’s material
obligations hereunder shall cease to be in full force and effect, or the
enforceability thereof shall be contested by either Borrower; or

 

(j) any material adverse change in the Properties, business or financial
condition, or prospects of any Loan Party or any of its Affiliates or any
Qualified Originator, in each case as determined by the Lender in its sole
discretion, or the existence of any other condition which, in the Lender’s sole
discretion, constitutes a material impairment of either Borrower’s ability to
perform its obligations under this Warehouse Agreement, the Note or any other
Loan Document or the ability of any Affiliate of such Borrower to perform its
obligations under any agreement between such Affiliate and the Lender or an
Affiliate of the Lender; or

 

(k) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
material “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of either Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA,

 

48



--------------------------------------------------------------------------------

(iv) any Single Employer Plan shall terminate for purposes of Title IV of ERISA,
(v) either Borrower or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Lenders is likely to, incur any liability in
connection with a withdrawal from, or the insolvency or reorganization of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to have a Material Adverse Effect; or

 

(l) Aames Investment, through its Subsidiaries, shall own less than 100% of the
outstanding capital stock of Aames Capital or Aames Funding; or

 

(m) either Borrower shall grant, or suffer to exist, any Lien on any Collateral
except the Liens contemplated hereby; or the Liens contemplated hereby shall
cease to be first priority perfected Liens on the Collateral in favor of the
Lender or shall be Liens in favor of any Person other than the Lender; or

 

(n) either Borrower or any of its subsidiaries or Affiliates shall default
under, or fail to perform as required under, or shall otherwise materially
breach the terms of any instrument, agreement or contract between such Borrower
or such other entity, on the one hand, and Lender or any of the Lender’s
Affiliates, on the other; or

 

(o) any Loan Party or its Affiliates shall default under or fail to perform as
requested under, the terms of any repurchase agreement, loan and security
agreement or similar credit facility or agreement for borrowed funds or any
other material agreement entered into by such Loan Party or its Affiliate and
any third party, which default or failure entitles any party to require
acceleration or prepayment of any indebtedness thereunder; or

 

(p) the Lender shall reasonably request, specifying the reasons for such
request, information, and/or written responses to such requests, regarding the
financial well-being of any Loan Party and such information and/or responses
shall not have been provided within three Business Days of such request; or

 

(q) the discovery by the Lender after the date hereof of a condition or event
which existed at or prior to the execution hereof which has not been previously
publicly disclosed by Aames Investment or of which the Lender did not have
actual knowledge on the date hereof and which the Lender, in its sole reasonable
discretion, determines materially and adversely affects: the condition
(financial or otherwise) of either Borrower, its Subsidiaries or Affiliates; or
(ii) the ability of either Borrower to fulfill its respective obligations under
this Agreement; or

 

(r) Aames Investment shall fail to maintain its status as a REIT.

 

8.02. Remedies Upon Default. (a) If an Event of Default shall have occurred and
be continuing, at any time at the Lender’s election, the Lender may apply all or
any part of the Proceeds of the Collateral, including any Collections, in the
payment of the Secured Obligations in the following order of priority:

 

(i) FIRST, to the payment of all reasonable costs and expenses incurred by the
Lender in connection with this Warehouse Agreement, the Note, any other Loan
Document or any of the Obligations, including, without limitation, all court
costs and the reasonable costs or expenses incurred in connection with the
exercise by the Lender of any right or remedy under this Warehouse Agreement,
the Note or any other Loan Document;

 

49



--------------------------------------------------------------------------------

(ii) SECOND, to the satisfaction of all other Secured Obligations; and

 

(iii) THIRD, any excess to the Borrower or any other Person as directed by the
Borrower in writing.

 

(b) Upon the occurrence of one or more Events of Default (subject to the
expiration of the applicable cure period contained therein) other than those
referred to in Section 8(g) or (h), the Lender may immediately declare the
principal amount of the Advances then outstanding under the Note to be
immediately due and payable, together with all interest thereon and reasonable
fees and out-of-pocket expenses accruing under this Warehouse Agreement;
provided that upon the occurrence of an Event of Default referred to in Sections
8(g) or (h), such amounts shall immediately and automatically become due and
payable without any further action by any Person. Upon such declaration or such
automatic acceleration, the balance then outstanding on the Note shall become
immediately due and payable, without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrowers and may thereupon exercise any remedies available to it at law and
pursuant to the Loan Documents. An Event of Default shall be deemed to be
continuing unless expressly waived by the Lender in writing.

 

(c) Upon the occurrence of one or more Events of Default, the Lender shall have
the right to obtain physical possession of the Servicing Records and all other
files of the Borrowers relating to the Collateral and all documents relating to
the Collateral which are then or may thereafter come in to the possession of the
Borrowers or any third party acting for the Borrowers and the Borrowers shall
deliver to the Lender such assignments as the Lender shall request. The Lender
shall be entitled to specific performance of all agreements of the Borrowers
contained in this Warehouse Agreement.

 

Section 9. No Duty on Lender’s Part. The powers conferred on the Lender
hereunder are solely to protect the Lender’s interests in the Collateral and
shall not impose any duty upon it to exercise any such powers. The Lender shall
be accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Borrowers for any act or failure
to act hereunder, except for its or their own gross negligence or willful
misconduct.

 

Section 10. Miscellaneous.

 

10.01. Waiver. No failure on the part of the Lender to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under any Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under any Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.

 

50



--------------------------------------------------------------------------------

10.02. Notices. Except as otherwise expressly permitted by this Warehouse
Agreement, all notices, requests and other communications provided for herein
and under the Custodial Agreement (including, without limitation, any
modifications of, or waivers, requests or consents under, this Warehouse
Agreement) shall be given or made in writing (including, without limitation, by
telex or telecopy) delivered to the intended recipient at the “Address for
Notices” specified below its name on the signature pages hereof); or, as to any
party, at such other address as shall be designated by such party in a written
notice to each other party. Except as otherwise provided in this Warehouse
Agreement and except for notices given under Section 2 (which shall be effective
only on receipt), all such communications shall be deemed to have been duly
given when transmitted by telex or telecopier or personally delivered or, in the
case of a mailed notice, upon receipt, in each case given or addressed as
aforesaid.

 

10.03. Indemnification and Expenses. (a) The Borrowers agree to hold the Lender
harmless from and indemnify the Lender against all liabilities, losses, damages,
judgments, costs and expenses of any kind which may be imposed on, incurred by,
or asserted against the Lender, relating to or arising out of, this Warehouse
Agreement, the Note, any other Loan Document or any transaction contemplated
hereby or thereby, or any amendment, supplement or modification of, or any
waiver or consent under or in respect of, this Warehouse Agreement, the Note,
any other Loan Document or any transaction contemplated hereby or thereby, that,
in each case, results from anything other than the Lender’s gross negligence or
willful misconduct. In any suit, proceeding or action brought by the Lender in
connection with any Mortgage Loan for any sum owing thereunder, or to enforce
any provisions of any Mortgage Loan, the Borrowers will save, indemnify and hold
the Lender harmless from and against all expense, loss or damage suffered by
reason of any defense, set-off, counterclaim, recoupment or reduction or
liability whatsoever of the account debtor or obligor thereunder, arising out of
a breach by the Borrowers of any obligation thereunder or arising out of any
other agreement, indebtedness or liability at any time owing to or in favor of
such account debtor or obligor or its successors from the Borrowers. The
Borrowers also agree to reimburse the Lender as and when billed by the Lender
for all the Lender’s reasonable out-of-pocket costs and expenses incurred in
connection with the enforcement or the preservation of the Lender’s rights under
this Warehouse Agreement, the Note, any other Loan Document or any transaction
contemplated hereby or thereby, including without limitation the reasonable fees
and disbursements of its counsel. The Borrowers hereby acknowledge that,
notwithstanding the fact that the Note is secured by the Collateral, the
obligation of the Borrowers under the Note is a recourse obligation of the
Borrowers.

 

(b) The Borrowers agree to pay as and when billed by the Lender all of the
out-of pocket costs and expenses incurred by the Lender in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Warehouse Agreement, the Note, any other Loan Document or
any other documents prepared in connection herewith or therewith. The Borrowers
agree to pay as and when billed by the Lender all of the out-of-pocket costs and
expenses incurred in connection with the consummation and administration of the
transactions contemplated hereby and thereby including, without limitation, (i)
all the reasonable fees, disbursements and expenses of counsel to the Lender in
connection

 

51



--------------------------------------------------------------------------------

with the execution of this Warehouse Agreement, (ii) all the due diligence,
inspection, testing and review costs and expenses incurred by the Lender with
respect to Collateral under this Warehouse Agreement, including, but not limited
to, those costs and expenses incurred by the Lender pursuant to Sections
10.03(a), 10.14 and 10.16 hereof other than any costs and expenses incurred in
connection with the Lender’s rehypothecation of the Mortgage Loans prior to an
Event of Default and (iii) initial and ongoing fees and expenses incurred by the
Custodian in connection with the performance of its duties under the Custodial
Agreement.

 

10.04. Amendments. Except as otherwise expressly provided in this Warehouse
Agreement, any provision of this Warehouse Agreement may be modified or
supplemented only by an instrument in writing signed by the Borrowers and the
Lender and any provision of this Warehouse Agreement may be waived by the
Lender.

 

10.05. Successors and Assigns. This Warehouse Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

 

10.06. Survival. The obligations of the Borrowers under Section 10.03 hereof
shall survive the repayment of the Advances and the termination of this
Warehouse Agreement. In addition, each representation and warranty made, or
deemed to be made by a request for a borrowing, herein or pursuant hereto shall
survive the making of such representation and warranty, and the Lender shall not
be deemed to have waived, by reason of making any Advance, any Default that may
arise by reason of such representation or warranty proving to have been false or
misleading, notwithstanding that the Lender may have had notice or knowledge or
reason to believe that such representation or warranty was false or misleading
at the time such Advance was made.

 

10.07. Captions. The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Warehouse
Agreement.

 

10.08. Counterparts. This Warehouse Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Warehouse Agreement
by signing any such counterpart.

 

10.09. Warehouse Agreement Constitutes Security Agreement; Governing Law. This
Warehouse Agreement shall be governed by New York law without reference to
choice of law doctrine (but with reference to Section 5-1401 of the New York
General Obligations Law, which by its terms applies to this Warehouse
Agreement), and shall constitute a security agreement within the meaning of the
Uniform Commercial Code.

 

10.10. SUBMISSION TO JURISDICTION; WAIVERS. EACH LOAN PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY:

 

(A) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS WAREHOUSE AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, OR
FOR

 

52



--------------------------------------------------------------------------------

RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NONEXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

(B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE LENDER SHALL
HAVE BEEN NOTIFIED; AND

 

(D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

 

10.11. WAIVER OF JURY TRIAL. EACH OF THE BORROWERS AND THE LENDER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS WAREHOUSE AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

10.12. Acknowledgments. Each Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Warehouse Agreement, the Note and the other Loan Documents to which it is a
party;

 

(b) the Lender has no fiduciary relationship to such Borrower, and the
relationship between such Borrower and the Lender is solely that of debtor and
creditor; and

 

(c) no joint venture exists among or between the Lender and such Borrower.

 

10.13. Hypothecation or Pledge of Collateral. The Lender shall have free and
unrestricted use of all Collateral and nothing in this Warehouse Agreement shall
preclude the Lender from engaging in repurchase transactions with the Collateral
or otherwise pledging, repledging, transferring, hypothecating, or
rehypothecating the Collateral. Nothing contained in this Warehouse Agreement
shall obligate the Lender to segregate any Collateral delivered to the Lender by
the Borrowers.

 

53



--------------------------------------------------------------------------------

10.14. Assignments; Participations. (a) Each Borrower may assign any of its
rights or obligations hereunder or under the Note with the prior written consent
of the Lender which consent shall not be unreasonably withheld. The Lender may
assign or transfer to any bank or other financial institution that makes or
invests in loans or any Affiliate of the Lender all or any of its rights or
obligations under this Warehouse Agreement and the other Loan Documents.

 

(b) The Lender may, in accordance with applicable law, at any time sell to one
or more lenders or other entities (“Participants”) participating interests in
any Advance, the Note, its commitment to make Advances, or any other interest of
the Lender hereunder and under the other Loan Documents. In the event of any
such sale by the Lender of participating interests to a Participant, the
Lender’s obligations under this Warehouse Agreement to the Borrowers shall
remain unchanged, the Lender shall remain solely responsible for the performance
thereof, the Lender shall remain the holder of the Note for all purposes under
this Warehouse Agreement and the other Loan Documents, and the Borrowers and the
Lender shall continue to deal solely and directly with the Lender in connection
with the Lender’s rights and obligations under this Warehouse Agreement and the
other Loan Documents. The Borrowers agree that if amounts outstanding under this
Warehouse Agreement and the Note are due or unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Warehouse Agreement and the
Note to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Warehouse Agreement or the Note;
provided, that such Participant shall only be entitled to such right of set-off
if it shall have agreed in the agreement pursuant to which it shall have
acquired its participating interest to share with the Lender the proceeds
thereof. The Lender also agrees that each Participant shall be entitled to the
benefits of Sections 2.07 and 10.03 with respect to its participation in the
Advances outstanding from time to time; provided, that the Lender and all
Participants shall be entitled to receive no greater amount in the aggregate
pursuant to such Sections than the Lender would have been entitled to receive
had no such transfer occurred.

 

(c) The Lender may furnish any information concerning the Borrowers or any of
its Subsidiaries in the possession of such Lender from time to time to assignees
and participants (including prospective assignees and participants) only after
notifying the Borrowers in writing and securing signed confidentiality
statements (a form of which is attached hereto as Exhibit I) and only for the
sole purpose of evaluating participations and for no other purpose.

 

(d) The Borrowers agree to cooperate with the Lender in connection with any such
assignment and/or participation, to execute and deliver such replacement notes,
and to enter into such restatements of, and amendments, supplements and other
modifications to, this Warehouse Agreement and the other Loan Documents in order
to give effect to such assignment and/or participation. Each Borrower further
agrees to furnish to any Participant identified by the Lender to the Borrower
copies of all reports and certificates to be delivered by such Borrower to the
Lender hereunder, as and when delivered to the Lender.

 

54



--------------------------------------------------------------------------------

10.15. Servicing. (a) The Borrowers covenant to maintain or cause the servicing
of the Mortgage Loans to be maintained in conformity with Accepted Servicing
Practices. In the event that the preceding language is interpreted as
constituting one or more servicing contracts, each such servicing contract shall
terminate automatically upon the earliest of (i) an Event of Default, or (ii)
the date on which all the Secured Obligations have been paid in full, or (iii)
the transfer of servicing to any entity approved by the Lender.

 

(b) During the period the each Borrower is servicing the Mortgage Loans, (i)
such Borrower agrees that Lender has a first priority perfected security
interest in all servicing records, including but not limited to any and all
servicing agreements, files, documents, records, data bases, computer tapes,
copies of computer tapes, proof of insurance coverage, insurance policies,
appraisals, other closing documentation, payment history records, and any other
records or rights relating to or evidencing the servicing of such Mortgage Loans
(the “Servicing Records”), and (ii) such Borrower grants the Lender a security
interest in all servicing fees and rights relating to the Mortgage Loans and all
Servicing Records to secure the obligation of such Borrower or its designee to
service in conformity with this Section and any other obligation of such
Borrower to the Lender. The Borrowers covenant to safeguard such Servicing
Records and to deliver them promptly to the Lender or its designee (including
the Custodian) at the Lender’s request. It is understood and agreed by the
parties that prior to an Event of Default, the Borrowers shall retain the
servicing fees with respect to the Mortgage Loans.

 

(c) If the Mortgage Loans are serviced by any other third party servicer (such
third party servicer, the “Subservicer”), the applicable Borrower shall provide
a copy of the related servicing agreement with a properly executed Instruction
Letter to the Lender at least three (3) Business Days prior to the applicable
Funding Date or the date on which the Subservicer shall begin subservicing the
Mortgage Loans, which shall be in the form and substance acceptable to Lender
(the “Servicing Agreement”) and shall have obtained the written consent of the
Lender for such Subservicer to subservice the Mortgage Loans. Initially, the
Subservicer shall be Aames Funding.

 

(d) The Borrowers agree that upon the occurrence of an Event of Default, the
Lender may terminate the Borrowers in their capacity as servicer and terminate
any Servicing Agreement and transfer such servicing to the Lender or its
designee, at no cost or expense to the Lender. In addition, each Borrower shall
provide to the Lender an Instruction Letter from such Borrower to the effect
that upon the occurrence of an Event of Default, the Lender may terminate any
Subservicer or Servicing Agreement and direct that collections with respect to
the Mortgage Loans be remitted in accordance with the Lender’s instructions. The
Borrowers agree to cooperate with the Lender in connection with the transfer of
servicing.

 

(e) After the Funding Date, until the pledge of any Mortgage Loan is
relinquished by the Custodian, the Borrowers will have no right to modify or
alter the terms of the Mortgage Loan or consent to the modification or
alteration of the terms of any Mortgage Loan, and the Borrowers will have no
obligation or right to repossess any Mortgage Loan or substitute another
Mortgage Loan, except as provided in any Custodial Agreement.

 

(f) The Borrowers shall permit the Lender to inspect upon reasonable prior
written notice (which shall be no more than five (5) Business Days prior to such
date) at a

 

55



--------------------------------------------------------------------------------

mutually convenient time, the Borrowers’ or their Affiliate’s servicing
facilities, as the case may be, for the purpose of satisfying the Lender that
the Borrowers or their Affiliate, as the case may be, has the ability to service
the Mortgage Loans as provided in this Warehouse Agreement. In addition, with
respect to any Subservicer which is not an Affiliate of either Borrower, the
applicable Borrower shall use its best efforts to enable the Lender to inspect
the servicing facilities of such Subservicer.

 

10.16. Periodic Due Diligence Review. The Borrowers acknowledge that the Lender
has the right to perform continuing due diligence reviews with respect to the
Mortgage Loans, for purposes of verifying compliance with the representations,
warranties and specifications made hereunder, or otherwise, and each Borrower
agrees that upon reasonable (but no less than one (1) Business Day’s) prior
notice to such Borrower, the Lender or its authorized representatives will be
permitted during normal business hours to examine, inspect, make copies of, and
make extracts of, the Mortgage Files and any and all documents, records,
agreements, instruments or information relating to such Mortgage Loans in the
possession, or under the control, of such Borrower and/or the Custodian. The
Borrowers also shall make available to the Lender a knowledgeable financial or
accounting officer for the purpose of answering questions respecting the
Mortgage Files and the Mortgage Loans. Without limiting the generality of the
foregoing, the each Borrower acknowledges that the Lender shall make Advances to
the Borrowers based solely upon the information provided by the Borrowers to the
Lender in the Mortgage Loan Data Transmission and the representations,
warranties and covenants contained herein, and that the Lender, at its option,
has the right, at any time to conduct a partial or complete due diligence review
on some or all of the Mortgage Loans securing such Advance, including, without
limitation, ordering new credit reports, new appraisals on the related Mortgaged
Properties and otherwise re-generating the information used to originate such
Mortgage Loan. The Lender may underwrite such Mortgage Loans itself or engage a
mutually agreed upon third party underwriter to perform such underwriting. Each
Borrower agrees to cooperate with the Lender and any third party underwriter in
connection with such underwriting, including, but not limited to, providing the
Lender and any third party underwriter with access to any and all documents,
records, agreements, instruments or information relating to such Mortgage Loans
in the possession, or under the control, of such Borrower. In addition, the
Lender has the right to perform continuing Due Diligence Reviews of each
Borrower and its Affiliates, directors, officers, employees and significant
shareholders. The Borrowers and Lender further agree that all out-of-pocket
costs and expenses incurred by the Lender in connection with the Lender’s
activities pursuant to this Section 10.16 shall be paid for as agreed by such
parties.

 

10.17. Set-Off. In addition to any rights and remedies of the Lender provided by
this Warehouse Agreement and by law, the Lender shall have the right, without
prior notice to the Borrowers, any such notice being expressly waived by the
Borrowers to the extent permitted by applicable law, upon any amount becoming
due and payable by the Borrowers hereunder (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all Property and deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Lender or any
Affiliate thereof to or for the credit or the account of the Borrowers. The
Lender may set-off cash, the proceeds of the liquidation of any Collateral

 

56



--------------------------------------------------------------------------------

and all other sums or obligations owed by the Lender or its Affiliates to the
Borrowers against all of the Borrowers’ obligations to the Lender or its
Affiliates, whether under this Warehouse Agreement or under any other agreement
between the parties or between the Borrowers and any affiliate of the Lender, or
otherwise, whether or not such obligations are then due, without prejudice to
the Lender’s or its Affiliate’s right to recover any deficiency. The Lender
agrees promptly to notify the Borrowers after any such set-off and application
made by the Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application.

 

10.18. Intent. The parties recognize that each Advance is a “securities
contract” as that term is defined in Section 741 of Title 11 of the United
States Code, as amended.

 

10.19. Joint and Several Liability. Each Borrower hereby acknowledges and agrees
that such Borrower shall be jointly and severally liable for all
representations, warrants, covenants, obligations and indemnities of the
Borrowers hereunder.

 

[SIGNATURE PAGES FOLLOW]

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Warehouse Agreement to
be duly executed and delivered as of the day and year first above written.

 

BORROWER AAMES INVESTMENT CORPORATION By:  

/s/ Jon D. Van Deuren

--------------------------------------------------------------------------------

Name:   Jon D. Van Deuren Title:   Senior Vice President, Finance

Address for Notices:

350 South Grand Avenue

Los Angeles, California 90071

Attention: Chief Financial Officer

Telecopier No.: (323) 210-5551

Telephone No.: (323) 210-5276

With a copy to:

Attention: Vice President/Treasury

Telecopier No.: (323) 210-5036

Telephone No.: (323) 210-5036

With a copy to:

Attention: General Counsel

Telecopier No.: (323) 210-5026

Telephone No.: (323) 210-4871

AAMES CAPITAL CORPORATION By:  

/s/ Jon D. Van Deuren

--------------------------------------------------------------------------------

Name:   Jon D. Van Deuren Title:   Senior Vice President, Finance

Address for Notices:

350 South Grand Avenue

Los Angeles, California 90071

Attention: Chief Financial Officer

Telecopier No.: (323) 210-5551

Telephone No.: (323) 210-5276

With a copy to: Attention: Vice President/Treasury Telecopier No.: (323)
210-5036 Telephone No.: (323) 210-5036



--------------------------------------------------------------------------------

With a copy to:

Attention: General Counsel

Telecopier No.: (323) 210-5026

Telephone No.: (323) 210-4871

BORROWER AAMES FUNDING CORPORATION By:  

/s/ Jon D. Van Deuren

--------------------------------------------------------------------------------

Name:   Jon D. Van Deuren Title:   Senior Vice President, Finance

Address for Notices:

350 South Grand Avenue

Los Angeles, California 90071

Attention: Chief Financial Officer

Telecopier No.: (323) 210-5551

Telephone No.: (323) 210-5276

With a copy to:

Attention: Vice President/Treasury

Telecopier No.: (323) 210-5036

Telephone No.: (323) 210-5036

With a copy to:

Attention: General Counsel

Telecopier No.: (323) 210-5026

Telephone No.: (323) 210-4871

LENDER GREENWICH CAPITAL FINANCIAL PRODUCTS, INC. By:  

/s/ Anthony Palmisano

--------------------------------------------------------------------------------

Name:   Anthony Palmisano Title:   Senior Vice President Address for Notices:
600 Steamboat Road Greenwich, Connecticut 06830 Attention: John Anderson
Telecopier No.: (203) 618-2135

Telephone No.: (203) 625-7941

With a copy to:

Attention: General Counsel Telecopier No.: (203) 618-2132

Telephone No.: (203) 625-2700